        A            B             C
                                             Case 8:15-cv-03940-PX
                                                              D
                                                                   Document 109-4 E Filed 10/11/18
                                                                                              F
                                                                                                   Page 1 of 78

1    Count        Auto_ID   File_Name       Title                                   Status   Source
                                                                                             20FR12G EX-10
2            1        3724 EX10_0001062993-03-000498.htm                            Unread   06/11/03
                                                                                             10SB12G EX-10
3            2        3854 EX10_0001170918-03-000334.htm                            Unread   07/03/03
                                                                                             20FR12G EX-10
4            3        3585 EX10_0001222758-03-000002.htm                            Unread   04/09/03
                                                                                             10-Q EX-10.1
5            4        3727 EX101_0000950144-03-007542.htm                           Unread   06/06/03

6            5        3711 EX2_0000950144-03-008014.htm                             Unread   8-K EX-2 06/26/03

                                                                                             10SB12G EX-10.(II)
7            6        3804 EX10(II)_seq_10_0001079372-00-000019.htm                 Unread   SEQ10 03/23/00
                                                                                             10SB12G EX-10.1
8            7        3697 EX101_0001060830-99-000118.htm                           Unread   10/13/99
                                                                                             S-4 EX-10.11
9            8        3800 EX1011_seq_13_0000950130-00-002864.htm                   Unread   SEQ13 05/12/00
                                                                                             S-1 EX-10.13
10           9        3809 EX1013_seq_15_0000950131-00-003947.htm                   Unread   SEQ15 06/16/00
                                                                                             N-2/A EX-10.21
11           10       3821 EX1021_seq_6_0000950116-00-001398.htm                    Unread   SEQ6 06/02/00
                                                                                             SB-2 EX-10.5
12           11       3801 EX105_seq_10_0001097630-00-000059.htm                    Unread   SEQ10 05/15/00
                                                                                             10SB12G EX-6
13           12       3686 EX6_0000950168-97-002049.htm                             Unread   07/31/97
                                                                                             10SB12G EX-6.10
14           13       3811 EX610_seq_13_0001019687-00-000260.htm                    Unread   SEQ13 03/17/00
                                                                                             10SB12G EX-6.9
15           14       3812 EX69_seq_12_0001019687-00-000260.htm                     Unread   SEQ12 03/17/00
16           15       3687 S1_0000950134-97-005557.htm                              Unread   S-1 S-1 07/30/97
                                                                                             20FR12G EX-10
17           16       3716 EX10_0001222758-03-000008.htm                            Unread   06/20/03
                                                                                             20FR12G/A EX-10
18           17       3850 EX10_0001222758-03-000010.htm                            Unread   07/10/03
                                                                                             20FR12G/A EX-10
19           18       3839 EX10_0001222758-03-000012.htm                            Unread   07/22/03
                                                                                             20FR12G/A EX-10
20           19       3827 EX10_0001222758-03-000014.htm                            Unread   07/31/03
                                                                                             20-F EX-4
21           20       3622 EX4_0001137171-03-000153.htm                             Unread   05/20/03
                                                                                             SB-2 EX-10
22           21       3617 EX10_0001180243-03-000011.htm                            Unread   05/28/03
                                                                                             20-F EX-10.13
23           22       3588 EX1013_0001015402-03-001101.htm                          Unread   04/07/03
                                                                                             20-F EX-4.8
24           23       3707 EX48_0001052918-03-000149.htm                            Unread   06/30/03
                                                                                             8-K EX-10.22
25           24       3728 EX1022_0001093801-03-000681.htm                          Unread   06/02/03
                                                                                             10-Q EX-10.1
26           25       3847 EX101_0000950134-03-010035.htm                           Unread   07/11/03
                                                                                             20-F EX-4.5
27           26       3709 EX45_0000950123-03-007615.htm                            Unread   06/27/03

                                                                       documents_download
                                                                                                                  A(4)
                                                     Case 8:15-cv-03940-PX Document 109-4 Filed 10/11/18 Page 2 of 78

                      A             B            C        D            E           F                      G                                   H                                           I                             J      K
1
     File Name                 Status      Royalty Base           Duration   Territory   Product                                Rights                          Coments
2                                           (%)
3
     AdamComInc                Inactive   30.00       Net Sales   3          Worldwide   Physiology content (art and            License to use, reproduce,      The royalty to be paid shall be thirty percent (30%)
                                                                                         animations) used in A+ Bundle and      distribute, transmit,           of that portion of the net receipts from the sale,
                                                                                         Essential High School Suite            sublicense, market and          license or distribution of such licensed product as
                                                                                         products.                              publicly display the content.   is proportionate to the amount of physiology
                                                                                                                                                                content used in the licensed product as compared
                                                                                                                                                                to the total amount of all content in the licensed
4                                                                                                                                                               product.
     AppleSuitesInc            Inactive   4.00        Net Sales   20         USA         System designed to provide hotel     Use of the system at the hotel
                                                                                         service to the public under the name located at 12 East
                                                                                         "Homewood Suites".                   Swedesford Road, Malvern,
                                                                                                                              Pennsylvania and in
                                                                                                                              connection with the
                                                                                                                              operation of a Homewood
5                                                                                                                             Suites Hotel.
     CytoclonalPharmaceutics   Inactive   4.00        Net Sales   20         Worldwide   A method for ranking sequences to Manufacture, have
                                                                                         select target sequence zones of      manufactured, use, and/or
                                                                                         nucleic acids (antigene, gene-       sell licensed products within
                                                                                         targeting, and antisense             licensed territory for use
6                                                                                        technology).                         within licensed field.
     EurogasInc                Inactive   2.00        Net Sales   -1         Unknown     Development of a talc industrial                                    Rozmin s.r.o. hereby granting a royalty to the
                                                                                         mineral deposit located near                                        Vendor of 2% calculated on the gross sale revenue
                                                                                         Gemerska Poloma.                                                    of any talc sold with such royalty to be paid on
                                                                                                                                                             March 31, June 30, September 30 and December
                                                                                                                                                             31 of each year of the mining life of the Deposit.
7
     FauldingInc               Inactive   8.2         Net Sales   10         USA         Ketoprofen                             Use and take advantage of       Purepac shall pay to Faulding throughout the term
                                                                                                                                the technology for the          of this agreement a royalty at the rate of 8.2% of
                                                                                                                                purposes of completing the      the Gross Margin of all product sold in the territory
                                                                                                                                development of the product      by Purepac and its agents and sub-licensees.
                                                                                                                                and manufacturing and           "Gross Margin" shall mean the Net Sales Price less
8                                                                                                                               selling the product.            the Direct Material Costs.
     FoothillsResources        Inactive   0.5         Net Sales   20         Unknown     Valuable minerals, ore, and            Explore, develop and mine
                                                                                         products (gold, silver) mined and      the property for gold, silver
                                                                                         sold from the property.                and other valuable minerals.
9
10   GeocanEnergyInc           No Royalty
11   GeocanEnergyInc2          No Royalty
12   GeocanEnergyInc3          No Royalty
13   GeocanEnergyInc4          No Royalty
14   ImmunomedicsInc           Redacted
     InkinePharmaceutical      Inactive   6.00        Net Sales   99         Worldwide   Solid dosage form of sodium            Manufacture, have            2% of Net Sales for the first $5,000,000; 4% of
                                                                                         phosphate salts for use as a colonic   manufactured, use and sell   Net Sales between $5,000,001 and $10,000,000;
                                                                                         purgative or laxative composition      the products and sub-license and 6% on Net Sales in excess of $10,000,000.
15                                                                                       and method.                            the licensed rights.
     PerfectdataCorp           Inactive   4.25        Net Sales   99         Worldwide   Silkyboard                             Right to license or purchase
                                                                                                                                the intellectual property.
16




                                                                                                                                                                                                                        A(4)
                                                                                                              Plan1
                                                    Case 8:15-cv-03940-PX Document 109-4 Filed 10/11/18 Page 3 of 78

                     A              B           C        D              E        F                      G                                 H                                     I                         J      K
     TrackpowerInc            Inactive   4.75        Net Sales   10         Canada      Interactive Wagering Technology    Utilize interactive wageringeBet Racing USA will be entitled to receive from
                                                                                                                           technology in Canada for    Penn a license fee of US$500,000 and ongoing
                                                                                                                           race wagering applications. royalty payments of between 2% and 4.75% of all
17                                                                                                                                                     monies wagered via the service.
     VideocityInternational   Inactive   10.00       Net Sales   20.3       Worldwide   Data compression technology to      Use, sell sublicenses to   Ten percent of the Net Revenue Per Transaction
                                                                                        compress and deliver video content. others, the WormHole Video received by Video Direct from each item of
                                                                                                                            System.                    content (video or otherwise) delivered by it
                                                                                                                                                       through the WormHole Video System to end
18                                                                                                                                                     users.
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45
46
47
48
49
50
51
52
53
54
55
56
57
58
59
60
61
62




                                                                                                                                                                                                          A(4)
                                                                                                            Plan1
      A            B            C          D
                                                 Case
                                                   E
                                                      8:15-cv-03940-PX
                                                          F        G
                                                                       Document H109-4 Filed 10/11/18
                                                                                              I      J
                                                                                                       PageK4 of 78 L                                             M           N           O
                                       Royalty
1 StatusID     Status     SIC          Rate      Duration   Autoid      File_name          Exclusive           Licensee Rights

                                                                      Netfran
2            2 Inactive                10.00%    10.0            2401 Development.htm      U                   A franchise to operate a Netspace(R) business and a license to use the marks an
                                                                      Immtech
3            2 Inactive         2836 6.00%       20.0            2396 International.htm    Y                   Right to make, use and sell licensed products in the licensed field.
                                                                      Starwood
4            2 Inactive         7011 2.00%       10.0            2404 Hotel.htm            N                   Right to use the name and marks in connection with the restaurant in the hotel, a
                                                                      Direct
5            3 Active                  30.00%    -1.0            2363 Wireless.htm         Y                   Use, sell and sub-license, the licensed products and licensed methods embodying
                                                                      foothills
6            3 Active                  3.50%     20.0            2325 resources.htm        Y                   Right to explore, develop and mine the property for gold, silver and other valuable
                                                                      hyperstealth-
7            3 Active                  4.00%     10.0            2328 2.htm                Y                   Distribute and market the hyperstealth technology in the territory.
8            3 Active                  4.00%     10.0            2329 hyperstealth.htm     Y                   Distribute and market the hyperstealth technology in the territory.
                                                                      Trackpower
9            3 Active                  4.75%     10.0            2393 Inc_a.htm            Y                   Utilize interactive wagering technology in Canada for race wagering applications.
                                                                      Victor Ebner
10           3 Active                  6.00%     5.0             2303 Enterprises.htm      Y                   Use of the licensed marks in connection with the manufacture, distribution, promo
                                                                      Videolocity
                                                                      International_a.ht
11           3 Active                  10.00%    20.3            2394 m                    Y                   Use, sell sublicenses to others, the WormHole Video System.

12           3 Active               119 5.00%    -1.0            1389 mycogen 571.htm Y                        Exclusive license to make, use, sell and sublicense BRASSICA varieties.

13           3 Active               119 6.00%    -1.0                818 mycogen 571.htm Y

                                                                      Foothills
14           3 Active           1000 .50%        20.0            2385 Resources_a.htm Y                        Explore, develop and mine the property for gold, silver and other valuable minera
15           3 Active           1040 4.00%       -1.0            2038 Investnet Inc.htm Y

16           3 Active           1040 4.00%       5.0              690 iron mask 87.htm Y
                                                                      Minera Andes
17           3 Active           1090 2.00%       .0              2289 inc.htm           Y
                                                                      Galaxy
18           3 Active           1099 1.00%       99.0            2220 Investments.htm Y                        Right to acquire an interest of 100% in the property in consideration for treasury c
                                                                      ATP Oil & Gas
19           3 Active           1311 6.25%       -1.0            1943 Corp.htm          U
20           3 Active           1311 5.00%       -1.0             191 brigham exploration 901.htm
21           3 Active           1311 3.00%       -1.0             506 foreland 744.htm
                                                                      GEO Petroleum
22           3 Active           1311 10.00%      4.0             2008 Inc 2.htm         Y
                                                                      GEO Petroleum
23           3 Active           1311 12.50%      4.0             2230 Inc 2.htm         Y

24           3 Active           1311 2.00%       -1.0            2339 lions gate inv.htm   Y
                                                                      China
25           3 Active           2020 5.00%       3.0             2277 Premium.htm          N                   Use of the licensed property for milk products
                                                                      ben and jerrys
26           3 Active           2024 5.00%       10.0             168 16.htm               N
27           3 Active           2040 2.00%       10.0            2114 Ricex Co.htm         Y                   Right to sell products that include RiceX ingredients to the entire nutraceutical an




                                                                                                       Plan1
                                                                                                                                                                                      A(4)
            P        Q          R           S
                                                    Case
                                                      T
                                                         8:15-cv-03940-PX
                                                             U      V
                                                                          Document
                                                                          W    X
                                                                                   109-4
                                                                                      Y
                                                                                         FiledZ 10/11/18
                                                                                                     AA
                                                                                                         Page
                                                                                                           AB
                                                                                                              5 of AC
                                                                                                                   78                                                 AD           AE   AF     AG

  1


 2 and the system.
rks

  3

  4 and covenants not to license the use of its name and marks to any third party for use within a (x) radius of the hotel.
 tel,

  5
 odying, made or used in accordance with the licensed technology in the continental United States.

  6
 luable minerals.

  7
  8

  9
tions.

10
promotion, advertisement and sale of the licensed products.


 11

 12

 13


 inerals.
 14
 15

 16

 17

sury
18 common shares, cash payments and royalties.

 19
 20
 21

 22

 23

 24

 25

  26
ical
  27 and human market, including current customers of RiceX. Exclusive license to use the registered trademarks "MiraChol" and "MaxE"; non-exclusive right to use the RiceX trad




                                                                                                         Plan1
                                                                                                                                                                                        A(4)
     AH   AI   AJ   AK
                         Case
                          AL
                              8:15-cv-03940-PX
                                  AM     AN
                                                Document
                                               AO    AP
                                                         109-4
                                                            AQ
                                                               Filed
                                                                   AR
                                                                      10/11/18
                                                                           AS
                                                                               Page
                                                                                 AT
                                                                                    6 of AU
                                                                                         78   AV   AW   AX     AY

1


2

3

4

5

6

7
8

9

10


11

12

13


14
15

16

17

18

19
20
21

22

23

24

25

26
27




                                                        Plan1
                                                                                                        A(4)
     A         B    C       D
                                  Case
                                    E
                                       8:15-cv-03940-PX
                                           F        G
                                                        Document H109-4 Filed 10/11/18
                                                                               I      J
                                                                                        PageK7 of 78 L                                   M           N          O
                                                paramark
                                                enterprises
28       3 Active   2050 5.00%    1.0       919 621.htm           Y                   Right to use the licensed intellectual property to prepare and sell approved TJC w
                                                vitafort
                                                international
29       3 Active   2050 10.00%   4.0      1248 21.htm            Y                   Exclusive rights to promote, distribute and market the products.

30       3 Active   2052 5.00%    5.3       493 fields mrs 47.htm Y
                                                fields mrs
31       3 Active   2052 4.00%    20.0      494 742.htm           Y
                                                legacy brands
32       3 Active   2052 5.00%    2.0       722 856.htm           N
                                                lincoln snacks
33       3 Active   2060 1.00%    5.0       739 801.htm           Y
                                                lincoln snacks
34       3 Active   2060 1.00%    5.0       740 835.htm           Y
35       3 Active   2086 10.00%   1.5      1132 stearns and lehman 857.htm            Use of the licensed marks in connection with the manufacture, distribution, adver
36       3 Active   2096 1.50%    20.0      874 oboisie 840.htm Y                     Exclusive right to use technical information, proprietary information, and licensed
                                                brooke group
37       3 Active   2111 4.50%    11.0      195 414.htm           Y
                                                Ampersand
38       3 Active   2200 4.00%    -1.0     2269 Medical.htm       U
                                                IC Isaacs & Co
39       3 Active   2253 6.25%    1.5      2028 Inc 3.htm         Y                   Import, distribute and sell all the men's and the women's "Jean" apparel collection

40       3 Active   2253 6.00%    4.0       598 ic isaacs 234.htm N

41       3 Active   2253 12.50%   4.0       601 ic isaacs 765.htm N
42       3 Active   2253 2.00%    2.5       951 pluma 1000.htm N                      Non-exclusive license to use the licensed mark.
                                                ridgeview
43       3 Active   2253 5.00%    3.6      1020 1073.htm          Y                   Exclusive right to use the licensed trademark in connection with the manufacture,
                                                ridgeview
44       3 Active   2253 3.00%    3.6      1410 1073.htm          Y
45       3 Active   2253 7.00%    3.0      1021 ridgeview 1074.htm                    Right to use or reproduce the licensed trademark on the licensed articles or in co
                                                aris
46       3 Active   2300 9.00%    5.0      2354 industries.htm    Y                   Use the licensed trademarks to manufacture, market, advertise, promote, sell and
                                                aris
47       3 Active   2300 7.00%    5.0      2355 industries.htm    Y                   Use the licensed trademarks to manufacture, market, advertise, promote, sell and
                                                aris
48       3 Active   2300 8.00%    5.0      2316 industries.htm    Y                   Use the licensed trademark to manufacture, market, advertise, promote, sell and
                                                gerber
                                                childrenswear
49       3 Active   2300 1.00%    10.0      553 727.htm           Y
50       3 Active   2300 3.00%    3.3       555 gerber childresswear 61.htm
                                                avid sportswear
51       3 Active   2320 6.00%    4.0       156 102.htm           Y
                                                avid sportswear
52       3 Active   2320 5.00%    7.0       157 214.htm           Y
                                                glengate apparel
53       3 Active   2320 5.00%    5.0       558 942.htm           Y
54       3 Active   2320 4.00%    3.8      1380 mossimo 65.htm Y                      Use of the licensed trademarks in connection with the design, manufacture, impo

55       3 Active   2320 4.00%    3.0      2341 mossimo inc.htm Y                     Use of the licensed rights only in connection with (a) the design of licensed produ


                                                                              Plan1
                                                                                                                                                           A(4)
         P           Q           R           S
                                                     Case
                                                       T
                                                          8:15-cv-03940-PX
                                                              U      V
                                                                           Document
                                                                           W    X
                                                                                    109-4
                                                                                       Y
                                                                                          FiledZ 10/11/18
                                                                                                      AA
                                                                                                          Page
                                                                                                            AB
                                                                                                               8 of AC
                                                                                                                    78                                                        AD    AE   AF     AG


TJC
 28 wholesale products through brokers to supermarket chains.


 29

 30

 31

 32

 33

34
advertising,
35           promotion and sale of licensed products in the designated territory.
nsed
36 patents to make, have made, market, distribute and sell the licensed products.

 37

 38

  39
llection and "Casual" apparel collection bearing the trademarks. Use and display the trademarks in advertising and promoting the products.

 40

 41
 42

cture,
43     advertising, merchandising, promotion, sale and distribution of women's hosiery, tights and trouser socks.

 44
 in connection with the manufacture, sale and distribution thereof through retail channels of distribution. Non-exclusive right to use the licensed trademarks to advertise, mark
 45

ell
46and distribute the licensed products.

ell
47and distribute the licensed products.

ll48
   and distribute the licensed products.


 49
 50

 51

 52

 53
 54
 importation, distribution, marketing, advertising, sale and offer to sell of certain clothing and apparel items.

products,
55        (b) the manufacture of licensed products anywhere in the world for distribution in the territory, and (b) the distribution of licensed products only throughout the ter


                                                                                                            Plan1
                                                                                                                                                                                         A(4)
     AH   AI   AJ   AK
                         Case
                          AL
                              8:15-cv-03940-PX
                                  AM     AN
                                                Document
                                               AO    AP
                                                         109-4
                                                            AQ
                                                               Filed
                                                                   AR
                                                                      10/11/18
                                                                           AS
                                                                               Page
                                                                                 AT
                                                                                    9 of AU
                                                                                         78   AV   AW   AX     AY


28


29

30

31

32

33

34
35
36

37

38

39

40

41
42

43

44
45

46

47

48


49
50

51

52

53
54

55


                                                        Plan1
                                                                                                        A(4)
     A           B    C         D
                                      Case
                                        E
                                           8:15-cv-03940-PX
                                                F        G
                                                            Document 109-4
                                                                     H
                                                                           Filed 10/11/18
                                                                                  I       J
                                                                                            Page 10
                                                                                                 K
                                                                                                    of 78L                                      M           N           O
                                                       nantucket
                                                       industries
56       3 Active     2320 4.00%      2.0        829   948.htm            Y                Use of the licensed trademarks.
                                                       active apparel
57       3 Active     2330 6.00%      3.0         67   436.htm            Y
                                                       active apparel
58       3 Active     2330 6.00%      3.0         68   437.htm            Y
59       3 Active     2330 8.00%      2.8         69   active apparel group 1138.htm
                                                       biscayne apparel
60       3 Active     2330 7.00%      3.0        184   786.htm            Y
                                                       biscayne apparel
61       3   Active   2330   8.00%    4.0        185   787.htm            Y
62       3   Active   2330   2.00%    6.0        269   cherokee 780.htm
63       3   Active   2330   3.00%    3.0        356   danskin 839.htm Y
64       3   Active   2330   7.00%    8.0        387   designer holding 1014.htm
65       3   Active   2330   7.00%    30.3       388   designer holdings 1020.htm
66       3   Active   2330   6.00%    4.0        492   fashion mag 724.htm
67       3   Active   2330   10.00%   2.5        570   happy kids 731.htm

68       3 Active     2330 7.00%      3.0       2348 shopnet com.htm Y                     Use the mark in connection with the manufacture, sale, distribution at wholesale a
69       3 Active     2330 5.00%      .8        1273 yes clothinh 865.htm                  Exclusive right to use the trademarks on or in connection with the design, manufa
                                                     jenna lane
70       3 Active     2340 5.00%      3.6        698 582.htm            Y
71       3 Active     2340 5.00%      3.4        699 jenna lane 624.htm
72       3 Active     2511 2.00%      17.0      2209 simmons 1101.htm                      Exclusive right to use the licensed patents and the licensed trademarks in connec
                                                     simmons
73       3 Active     2511 4.00%      11.8      2212 1102.htm           Y                  Use of the trademarks in connection with the manufacture, sale and distribution o
                                                     simmons
74       3 Active     2511 6.00%      11.8      2231 1102.htm           Y                  Use of the trademarks in connection with the manufacture, sale and distribution o
                                                     simmons
75       3 Active     2511 4.00%      3.8       1091 1102.htm           Y                  Use of the trademarks in connection with the manufacture, sale and distribution o
                                                     simmons
76       3 Active     2511 6.00%      11.0      2233 1102.htm           Y                  Use of the trademarks in connection with the manufacture, advertising, marketing
                                                     simmons
77       3 Active     2511 .50%       99.0      1092 1112.htm           Y                  Use of the trademarks in connection with the manufacture, sale, importation, dist
                                                     simmons
78       3 Active     2511 1.00%      99.0      1093 1113.htm           Y                  Use of the licensed technology, patents and trademarks in connection with the m
79       3 Active     2522 7.00%      -1.0       325 cramer 783.htm
80       3 Active     2522 3.00%      -1.0       850 neutral posture ergonomics 830.htm    Assignment to the licensee of all right, title and interest in and to the patent applic
                                                     earthshell
81       3   Active   2650   22.00%   17.0       418 1041.htm           N
82       3   Active   2650   22.00%   17.0       419 earthshell 1042.htm
83       3   Active   2650   22.00%   17.0       420 earthshell 1043.htm
84       3   Active   2650   20.00%   17.0       421 earthshell 732.htm
                                                     paragon trade
85       3 Active     2670 2.50%      17.0      1403 412.htm            N                  Non-exclusive right and license to make, have made, use and sell the licensed pr
                                                     paragon trade
86       3 Active     2670 5.00%      17.0       916 412.htm            N                  Non-exclusive right and license to make, have made, use and sell the licensed pr
                                                     paragon trade
87       3 Active     2670 5.00%      5.0        917 443.htm            U                  Right to market the licensed products.
                                                     paragon trade
88       3 Active     2670 2.50%      5.0       1404 443.htm            U                  Right to market the licensed products.
                                                     paragon trade
89       3 Active     2670 2.00%      10.0       918 473.htm            U                  Right to market the licensed products.

                                                                                   Plan1
                                                                                                                                                                  A(4)
          P           Q           R           S
                                                      Case
                                                        T
                                                           8:15-cv-03940-PX
                                                                U      V
                                                                            Document
                                                                            W     X
                                                                                     109-4
                                                                                         Y
                                                                                           FiledZ 10/11/18
                                                                                                        AA
                                                                                                           Page
                                                                                                             AB
                                                                                                                11 ofAC78                                                 AD   AE   AF     AG


 56

 57

 58
 59

 60

 61
 62
 63
 64
 65
 66
 67

  68 and advertising of girls swimwear and related coverups.
lesale
  69
  anufacture, advertisement, promotion, distribution and sale of apparel.

 70
 71
 72
 onnection with the manufacture, use, sale, distribution, advertising and promotion of the icensed goods and to use and exercise the licensed process for such purpose.

 tion
 73 of the products.

 tion
 74 of the products.

 tion
 75 of the products.

 keting,
 76      sale and distribution of certain products.

 , distribution, advertisement and promotion of certain products. Right to grant sublicenses.
 77

 the
  78 manufacture, use, sale, importation, distribution, advertisement and promotion of certain products. Right to grant sublicenses.
  79
  application.
  80

 81
 82
 83
 84

sed
 85 products.

sed
 86 products.

 87

 88

 89

                                                                                                         Plan1
                                                                                                                                                                                    A(4)
      A         B    C       D
                                   Case
                                     E
                                        8:15-cv-03940-PX
                                             F        G
                                                         Document 109-4
                                                                  H
                                                                        Filed 10/11/18
                                                                               I       J
                                                                                         Page 12
                                                                                              K
                                                                                                 of 78L                                     M            N           O
                                                    Paragon Trade
90        3 Active   2670 .90%     15.0      2291   Brands.htm        Y
                                                    american sports
91        3 Active   2721 8.00%    5.0        110   history 1066.htm Y
                                                    american sports
92        3 Active   2721 8.00%    5.0        111   history 1067.htm N
                                                    pj america
93        3 Active   2721 4.00%    10.0       940   1070.htm          N                Non-exclusive right to operate one retail outlet using the licensed intangibles.
                                                    pj america
94        3 Active   2721 4.00%    10.0       941   1071.htm          N                Non-exclusive right to operate one retail outlet using the licensed intangibles.
                                                    pj america
95        3 Active   2721 4.00%    5.0        942   1072.htm          N                Non-exclusive right and franchise to operate one retail outlet using the licensed int
                                                    playboy
                                                    enterprises
96        3 Active   2721 5.00%    5.0        948   1046.htm          Y                Exclusive use of the licensed trademarks to design, manufacture, advertise, sell a
                                                    playboy
                                                    enterprises
97        3 Active   2721 5.00%    4.0        949   1047.htm          Y                Exclusive use of the trademarks to design, manufacture, advertise, sell and distribu
                                                    playboy
                                                    enterprises
98        3 Active   2721 7.50%    -1.0       950   889.htm           U
                                                    Ziff Davis Media
99        3 Active   2721 5.00%    5.0       2158   Inc.htm           Y                Translate, reproduce, publicly display, transmit and distribute online all of the edit
                                                    global one
                                                    distribution
100       3 Active   2741 6.50%    10.0       559   844.htm           Y
                                                    Visual Data
101       3 Active   2741 4.00%    18.0      2226   Corp.htm          Y                To use the licensed assets in the licensed media, in whole or in part, at any time
102       3 Active   2800 6.00%    -1.0       403   dow chemical 570.htm
103       3 Active   2800 5.00%    -1.0       404   dow chemical 572.htm
                                                    Eurogas
104       3 Active   2810 2.00%    -1.0      2383   Inc_a.htm         U
                                                    Philipp Brothers
105       3 Active   2810 10.00%   7.0       2095   Che.htm           Y                All rights to the licensed technology
106       3 Active   2833 8.00%    1.5        509   fountain pharmaceuti 174.htm
                                                    Fountain
                                                    Pharmaceuticals.
107       3 Active   2833 8.00%    5.0       2219   htm               U                Manufacture, market and sell products in mass merchandiser channel of distribut
                                                    Infotopia Inc
108       3 Active   2833 5.00%    4.0       2033   2.htm             Y                Advertise, promote, market, sell, distribute and exploit the product and related up
                                                    Infotopia Inc
109       3 Active   2833 5.00%    99.0      2374   5.htm             Y                Right to sub-license, advertise, promote, market, sell, distribute and exploit the pr
110       3 Active   2833 5.00%    -1.0      2034   Infotopia Inc.htm Y                Right to produce an infomercial and to incorporate visual and text images of such
                                                    mannatech
111       3 Active   2833 3.00%    5.0        760   677.htm           Y                Use of the Manapol (TM) only as an additive in human health food products, skin
                                                    3 Dimensional
112       3 Active   2834 10.00%   .1        1930   Pharma 3.htm      N                License under certain patents only in "direct support of DPC's (or its affiliate's) int
                                                    aastrom bio
113       3 Active   2834 2.00%    -1.0       60    987.htm           Y
                                                    aastrom bio
114       3 Active   2834 3.00%    17.0       61    988.htm           Y
                                                    access
                                                    pharmaceuticals
115       3 Active   2834 1.00%    17.0       63    931.htm           Y

                                                                               Plan1
                                                                                                                                                               A(4)
           P         Q            R         S
                                                   Case
                                                     T
                                                        8:15-cv-03940-PX
                                                             U      V
                                                                         Document
                                                                         W     X
                                                                                  109-4
                                                                                      Y
                                                                                        FiledZ 10/11/18
                                                                                                     AA
                                                                                                        Page
                                                                                                          AB
                                                                                                             13 ofAC78                                                         AD   AE   AF     AG

 90

 91

 92

 93

 94

 95 intangibles.
 sed


,96
  sell and distribute the products.


 97
 distribute the products.


 98

 e99editorial content of Ziff Davis Media's magazine and newspaper publications.


100

 time and from time to time.
101
102
103

104

105
106


istribution.
 107

ed upsells in all media.
108

 the product and related upsells by any manner and in any and all media.
 109
f110
  such names, logos, packaging and other intellectual property of the product owner. Right to broadcast the infomercial for the marketing, distribution and sale of the product i

, skin care, cosmetics, health care products, and other products. Exclusive right to purchase Manapol (TM) for use as an additive in human health food products for sale to consumers
111

's) internal and collaborative R&D activities. "Direct support" means that DPC (or its affiliates) may operate under the licensed patents to identify compounds with activit
112

113

114


115

                                                                                                         Plan1
                                                                                                                                                                                         A(4)
      AH   AI   AJ   AK
                          Case
                            AL
                               8:15-cv-03940-PX
                                   AM     AN
                                                Document
                                                AO   AP
                                                         109-4
                                                            AQ
                                                               FiledAR10/11/18
                                                                            AS
                                                                               Page
                                                                                 AT
                                                                                    14 ofAU78   AV   AW   AX     AY

90

91

92

93

94

95


96


97


98

99


100

101
102
103

104

105
106


107

108

109
110

111

112

113

114


115

                                                         Plan1
                                                                                                          A(4)
      A           B    C         D
                                       Case
                                         E
                                            8:15-cv-03940-PX
                                                 F        G
                                                             Document 109-4
                                                                      H
                                                                            Filed 10/11/18
                                                                                   I       J
                                                                                             Page 15
                                                                                                  K
                                                                                                     of 78L                                      M           N           O
                                                        advanced
116       3 Active     2834 10.00%     99.0        78   polymer 926.htm Y
                                                        advanced
117       3 Active     2834 7.00%      99.0      1428   polymer 926.htm Y
                                                        Allergan
118       3 Active     2834 15.00%     -1.0      2264   Specialty.htm       U
                                                        amarilo
119       3 Active     2834 10.00%     17.0      2315   biosciences.htm Y                     Make, have made, or use the licensed product labeled for testing or trials, and up
120       3 Active     2834 3.33%      -1.0       115   andrx 514.htm       U
                                                        aronex
                                                        pharmaceuticals
121       3 Active     2834 7.00%      10.0       132   924.htm             Y
122       3 Active     2834 10.00%     -1.0       147   astra ab 588.htm Y
                                                        atlantic
                                                        technology
123       3 Active     2834 7.00%      17.0       148   ventures 647.htm Y
124       3 Active     2834 3.00%      17.0      2271   Axonyx Inc.htm      Y                 Make, have made, import, use, offer for sale and sell products.
                                                        AXYS
                                                        Pharmaceuticals.
125       3 Active     2834 12.00%     12.0      2360   htm                 Y                 Right to sublicense (a) the Sequana Technology, and (b) Sequana's interest in th
                                                        Biotransplant
126       3 Active     2834 4.00%      99.0      2272   Inc.htm             Y
127       3 Active     2834 3.00%      -1.0       183   biovail corporation 821.htm
                                                        carrington lab
128       3 Active     2834 3.00%      5.0        232   1205.htm            Y
                                                        Carrington
129       3 Active     2834 5.00%      5.0       1949   Laborator.htm       N                 Use of the trademarks in connection with the marketing, advertisement, promotion

130       3 Active     2834 4.00%      15.0       255 cephalon 317.htm Y

131       3   Active   2834   3.00%    -1.0       256   cephalon 338.htm U
132       3   Active   2834   5.00%    5.0        267   chattem 729.htm Y
133       3   Active   2834   3.00%    17.0       270   chirex 462.htm
134       3   Active   2834   6.00%    10.0       279   clinichem development 707.htm
                                                        columbia
                                                        laboratories
135       3 Active     2834 15.00%     10.0       292   67.htm            Y
                                                        columbia
                                                        laboratries
136       3 Active     2834 28.00%     10.0       293   396.htm           Y
                                                        Connetics
137       3 Active     2834 .25%       -1.0      1959   Corp.htm          N                   Connetics assigns to InterMune its entire right, title and interest in the Genentech
                                                        Cytoclonal
                                                        Pharmaceutics_a
138       3   Active   2834   4.00%    20.0      2382   .htm              Y                   Manufacture, have manufactured, use, and/or sell licensed products within licens
139       3   Active   2834   1.00%    17.0       392   dey 400.htm       Y
140       3   Active   2834   16.50%   -1.0       394   dey 605.htm       Y
141       3   Active   2834   7.00%    17.0       412   dura pharmaceuticals 807.htm
                                                        dusa
                                                        pharmaceuticals
142       3 Active     2834 3.96%      -1.0       414   459.htm           Y
                                                        empyrean
                                                        bioscience
143       3 Active     2834 5.00%      10.0       447   285.htm           Y

                                                                                      Plan1
                                                                                                                                                                   A(4)
          P           Q           R            S
                                                    Case
                                                      T
                                                         8:15-cv-03940-PX
                                                              U      V
                                                                          Document
                                                                          W     X
                                                                                   109-4
                                                                                       Y
                                                                                         FiledZ 10/11/18
                                                                                                      AA
                                                                                                         Page
                                                                                                           AB
                                                                                                              16 ofAC78                                                AD          AE    AF     AG

116

117

118

119
nd upon proper regulatory approval, for use and sale to treat humans or animals in the United States.
120


121
122


123
124


125
t in the joint results and joint patents, to make, have made and use compounds, and to make, have made, use and sell BI products, including all activities necessary to discover and d

126
127

128

motion and distribution of certain products.
129

130

131
132
133
134


135


136

ntech license and in the Genentech supply agreement. License under the Connetics know-how to develop, use, make, have made, import, offer for sale and sell the licensed produc
137


licensed
138      territory for use within licensed field.
139
140
141


142


143

                                                                                                        Plan1
                                                                                                                                                                                         A(4)
      AH   AI   AJ   AK
                          Case
                            AL
                               8:15-cv-03940-PX
                                   AM     AN
                                                Document
                                                AO   AP
                                                         109-4
                                                            AQ
                                                               FiledAR10/11/18
                                                                            AS
                                                                               Page
                                                                                 AT
                                                                                    17 ofAU78   AV   AW   AX     AY

116

117

118

119
120


121
122


123
124


125

126
127

128

129

130

131
132
133
134


135


136

137


138
139
140
141


142


143

                                                         Plan1
                                                                                                          A(4)
      A           B    C         D
                                       Case
                                         E
                                            8:15-cv-03940-PX
                                                 F        G
                                                             Document 109-4
                                                                      H
                                                                            Filed 10/11/18
                                                                                   I       J
                                                                                             Page 18
                                                                                                  K
                                                                                                     of 78L                                     M           N           O
                                                        Endo
                                                        Pharmaceuticals.
144       3 Active     2834 8.00%      15.0      1987   htm                Y                License under Lavipharm's intellectual property to use, sell, offer for sale and imp
                                                        esperion
                                                        therapeutic
145       3 Active     2834 2.00%      20.0       469   114.htm            Y
                                                        Faulding
146       3 Active     2834 8.20%      10.0      2384   Inc_a.htm          Y                Use and take advantage of the technology for the purposes of completing the dev
                                                        genentech
147       3 Active     2834 20.00%     10.0       536   1212.htm           Y
                                                        genentech
148       3 Active     2834 20.00%     25.0       537   332.htm            Y
                                                        genentech
149       3 Active     2834 2.00%      -1.0      1292   332.htm            Y

                                                      Gensci
150       3 Active     2834 2.50%      -1.0      2005 Regeneration.htm U
                                                      Guilford
151       3 Active     2834 9.00%      17.0      2013 Pharmaceuti.htm Y                     Make, have made, use, sell, offer to sell and import PQ-1002, and to the extent a
152       3 Active     2834 5.00%      99.0       638 impax laboratories 794.htm
153       3 Active     2834 8.00%      99.0       639 impax laboratories 795.htm
                                                      incara
                                                      pharmaceutica
154       3 Active     2834 6.50%      15.0       643 348.htm            Y
155       3 Active     2834 40.00%     15.0       647 incara pharmaceuticals 753.htm
                                                      Inkine
                                                      Pharmaceutical_
156       3   Active   2834   6.00%    99.0      2391 a.htm              Y                  Manufacture, have manufactured, use and sell the products and sub-license the li
157       3   Active   2834   5.00%    -1.0       656 insmed 136.htm
158       3   Active   2834   4.00%    17.0       657 insmed 137.htm
159       3   Active   2834   4.00%    17.0       658 insmed 83.htm
                                                      Intermune
160       3 Active     2834 .50%       -1.0      2036 Pharmaceut.htm Y                      Connetics assigns to InterMune the entire right, title and interest in, to and under
161       3 Active     2834 .50%       -1.0      1360 intermune pharmaceuticals 86.htm
162       3 Active     2834 .50%       20.0       670 intermune pharmaceuticals 90.htm
                                                      interneuron
                                                      pharmace
163       3 Active     2834 3.00%      99.0       673 179.htm            Y
                                                      interneuron
                                                      pharmace
164       3   Active   2834   2.50%    5.0        674 180.htm            Y
165       3   Active   2834   6.50%    15.0       675 interneuron pharmace 342.htm
166       3   Active   2834   5.00%    10.0       676 interneuron pharmaceuticals 578.htm
167       3   Active   2834   10.00%   99.0      2368 Intrabiotics.htm   Y                  To develop, make, have made, use, sell, offer for sale and import products in the
168       3   Active   2834   1.50%    10.8       682 iomed 754.htm      Y
169       3   Active   2834   1.50%    -1.0       685 iomed 757.htm      Y
170       3   Active   2834   5.00%    10.0       700 jones pharma 1187.htm
171       3   Active   2834   5.00%    99.0       701 jones pharma 1202.htm
                                                      King
                                                      Pharmaceuticals.
172       3 Active     2834 7.50%      17.0      2041 htm                Y                  Promotion, marketing, distribution and sale of the licensed products. Use of NOVA
173       3 Active     2834 3.00%      1.0        711 lannett 508.htm    Y
174       3 Active     2834 17.50%     20.0      2044 Large Scale Biology.htm               Use of licensed technology


                                                                                  Plan1
                                                                                                                                                                  A(4)
          P           Q            R       S
                                                 Case
                                                   T
                                                      8:15-cv-03940-PX
                                                           U      V
                                                                       Document
                                                                       W     X
                                                                                109-4
                                                                                    Y
                                                                                      FiledZ 10/11/18
                                                                                                   AA
                                                                                                      Page
                                                                                                        AB
                                                                                                           19 ofAC78   AD   AE   AF     AG


144
d import, but not to make or have made, certain products.


145

146
 e development of the product and manufacturing and selling the product.

147

148

149


150

151
tent any license is necessary to engage in such activities, any other agreement compound in the licensed field.
152
153


154
155


e156
  the licensed rights.
 157
 158
 159

160
 nder the Genentech license.
161
162


163


164
165
166
167
in the territory and within the field.
168
169
170
171


172
 NOVAVAX trademark in connection therewith.
173
174


                                                                                                      Plan1
                                                                                                                                 A(4)
      A           B    C         D
                                      Case
                                        E
                                           8:15-cv-03940-PX
                                                F        G
                                                            Document 109-4
                                                                     H
                                                                           Filed 10/11/18
                                                                                  I       J
                                                                                            Page 20
                                                                                                 K
                                                                                                    of 78L                                 M           N           O
                                                       Large Scale
175       3 Active     2834 2.50%     99.0      2249   Biology.htm       Y               Use of licensed technology
                                                       Large Scale
176       3 Active     2834 7.50%     99.0      2250   Biology.htm       Y               Use of licensed technology
                                                       Large Scale
177       3 Active     2834 1.00%     99.0      2251   Biology.htm       Y               Use of licensed technology
                                                       Large Scale
178       3 Active     2834 1.00%     99.0      2252   Biology.htm       Y               Use of licensed technology
                                                       Large Scale
179       3   Active   2834   2.50%   99.0      2253   Biology.htm       Y               Use of licensed technology
180       3   Active   2834   2.50%   20.0      2254   Large Scale Biology.htm           Use of licensed technology
181       3   Active   2834   7.50%   20.0      2255   Large Scale Biology.htm           Use of licensed technology
182       3   Active   2834   1.00%   20.0      2256   Large Scale Biology.htm           Use of licensed technology
183       3   Active   2834   7.50%   20.0      2257   Large Scale Biology.htm           Use of licensed technology
                                                       Large Scale
184       3 Active     2834 17.50%    99.0      2258   Biology.htm       Y               Use of licensed technology

185       3 Active     2834 10.00%    5.0        725 leukosite 337.htm Y
                                                     ligand
                                                     pharmaceuticals
186       3 Active     2834 6.00%     15.0       735 1091.htm            Y
187       3 Active     2834 1.00%     15.0      1370 ligand pharmaceuticals 1091.htm
                                                     ligand
                                                     pharmaceuticals
188       3 Active     2834 13.00%    10.0       736 618.htm             Y
189       3 Active     2834 1.75%     10.0       779 medicis pharmaceutical 290.htm
                                                     Meditech
                                                     Pharmaceutical.h
190       3 Active     2834 4.00%     1.0       2312 tm                  Y               Make, have made, promote, sell, and distribute Viraplex and MTCH-24, and any d
                                                     Meditech
                                                     Pharmaceutical.h
191       3 Active     2834 7.00%     1.0       2288 tm                  Y               Make, have made, promote, sell, and distribute Viraplex and MTCH-24, and any d
192       3 Active     2834 10.00%    99.0       785 merck co 589.htm
193       3 Active     2834 20.00%    99.0       792 mgi 2.htm           Y               Exclusive right to apply for marketing authorizations for the licensed products and
                                                     mgi pharma
194       3 Active     2834 11.00%    17.0       793 1201.htm            Y               Exclusive right to make, have made, use, and sell products and to practice metho
                                                     MGI Pharma
195       3 Active     2834 20.00%    12.0      2060 Inc.htm             Y               Apply for marketing authorizations for the licensed products in each country in the
                                                     nastech pharma
196       3 Active     2834 10.00%    20.0       830 989.htm             Y               Exclusive right to make, have made, develop, use, promote, market, distribute an
                                                     nastech pharma
197       3 Active     2834 9.00%     1.0        831 990.htm             Y               Exclusive license to make, have made, use and sell the products. Right to grant s
                                                     nexell
                                                     therapeutics
198       3 Active     2834 5.00%     9.5        853 322.htm             Y
199       3 Active     2834 18.00%    10.0       854 nexmed 868.htm Y                    Make, have made, use and sell the licensed product for human therapeutic uses
                                                     orphan medical
200       3 Active     2834 1.00%     -1.0      1391 1095.htm            Y
                                                     orphan medical
201       3 Active     2834 3.00%     -1.0       883 1095.htm            Y
202       3 Active     2834 10.00%    -1.0      1392 oxis international 1209.htm
                                                     oxis international
203       3 Active     2834 4.00%     -1.0       904 216.htm             Y


                                                                                 Plan1
                                                                                                                                                             A(4)
           P          Q           R          S
                                                    Case
                                                      T
                                                         8:15-cv-03940-PX
                                                              U      V
                                                                          Document
                                                                          W     X
                                                                                   109-4
                                                                                       Y
                                                                                         FiledZ 10/11/18
                                                                                                      AA
                                                                                                         Page
                                                                                                           AB
                                                                                                              21 ofAC78                                        AD   AE   AF     AG

 175

 176

 177

 178

 179
 180
 181
 182
 183

 184

 185


 186
 187


 188
 189


  any derivatives or formulations of Viraplex and MTCH-24.
 190


  any derivatives or formulations of Viraplex and MTCH-24.
 191
 192
 ts and to use, market, promote and sell them.
 193

 methods using the licensed invention.
 194

  in the territory and use, market, promote and sell the licensed products.
 195

ibute
  196and sell the licensed products. Exclusive right to use, practice and enhance the licensed technology for internal purposes. Right to grant sublicenses.

  rant sublicenses.
 197


 198
 uses only.
 199

 200

 201
 202

 203


                                                                                                         Plan1
                                                                                                                                                                         A(4)
      A           B    C         D
                                       Case
                                         E
                                            8:15-cv-03940-PX
                                                 F        G
                                                             Document 109-4
                                                                      H
                                                                            Filed 10/11/18
                                                                                   I       J
                                                                                             Page 22
                                                                                                  K
                                                                                                     of 78L                                     M             N        O
                                                      oxis international
204       3 Active     2834 2.00%      17.0       905 793.htm            N                 Non-exclusive license to practice and use the patents and to make, have made, u

                                                      Pain
205       3 Active     2834 4.00%      99.0      2089 Therapeutics.htm Y                   Make, have made, use, sell, offer for sale and import the licensed products. Righ
                                                      pathogenesis
206       3 Active     2834 1.25%      -1.0       926 586.htm            Y                 Acquisition by the licensee of all the licensor's rights to the patents and the techn
                                                      penwest
                                                      pharmaceuticals
207       3 Active     2834 .50%       -1.0       927 796.htm            Y                 Development and marketing of sustained release technologies.
208       3 Active     2834 5.00%      17.0       937 photogen technologies 519.htm        Exclusive license to use and/or commercialize the invention, to design, make, ha
                                                      praxis
                                                      pharmaceutica
209       3 Active     2834 4.00%      17.0       965 186.htm            Y                 Exclusive right to exploit the licensed intellectual property.
                                                      praxis
                                                      pharmaceuticals
210       3 Active     2834 10.00%     17.0       966 35.htm             Y                 Exclusive license to exploit the licensed intellectual property.
                                                      protherics
211       3 Active     2834 12.50%     10.0       977 314.htm            Y                 Exclusive right to use the licensed technology. Right to grant sublicenses.
                                                      roberts
                                                      pharmaceutical
212       3 Active     2834 27.00%     99.0      1030 444.htm            Y                 Exclusive right to use and sell the licensed product to end users for the treatment
                                                      roberts
                                                      pharmaceutical
213       3 Active     2834 7.00%      15.0      1031 914.htm            Y                 Exclusive rights, including the right to sublicense, make, have made, use, offer to
214       3 Active     2834 7.00%      15.0      2161 roberts pharmaceutical 915.htm       Exclusive right to make, have made, use or sell the licensed product.
215       3 Active     2834 4.00%      17.0      1068 select therapeutics 295.htm          Non-exclusive right to make, have made, use and sell the licensed product in the

                                                      Select
216       3 Active     2834 6.00%      -1.0      2128 Therapeutics.htm N
217       3 Active     2834 2.50%      -1.0      1079 sicor 694.htm     N
218       3 Active     2834 50.00%     99.0      1212 united guardian 449.htm              Exclusive right, including the one to grant sublicenses, to develop, use, market, d

                                                        United
219       3   Active   2834   6.00%    99.0      2225   Therapeutics.htm U
220       3   Active   2834   25.00%   99.0      1224   vaxgen 397.htm Y                   Exclusive right to develop, make, have made, use and sell the licensed products.
221       3   Active   2834   3.00%    99.0      1243   viropharma 97.htm                  Exclusive right to use the licensor's know-how in the therapeutic and/or prophylac
222       3   Active   2834   30.00%   17.0      2228   Vyrex Corp.htm Y                   To manufacture the licensed products and to practice the licensed method.
223       3   Active   2834   5.00%    4.5       1255   watson pharmaceutcals 866.htm      Exclusive rights to market, advertise, promote, distribute and sell the licensed pro
224       3   Active   2834   10.00%   17.0      1256   watson pharmaceuticals 925.htm     Exclusive right to develop, manufacture, have manufactured, use, market, have m
                                                        accumed
                                                        international
225       3 Active     2835 4.00%      -1.0        64   912.htm           Y
                                                        Alliance
                                                        Pharmaceutical.h
226       3 Active     2835 8.00%      -1.0      2214   tm                U
227       3 Active     2835 5.00%      5.0        117   ansys diagnostics 464.htm
                                                        anthra
                                                        pharmaceuticals
228       3 Active     2835 12.00%     15.0       118   563.htm           Y
                                                        aquila
                                                        biopharmaceutica
229       3 Active     2835 2.00%      1.0        130   ls 1126.htm       Y


                                                                                   Plan1
                                                                                                                                                                  A(4)
         P           Q           R            S
                                                    Case
                                                      T
                                                         8:15-cv-03940-PX
                                                              U      V
                                                                          Document
                                                                          W     X
                                                                                   109-4
                                                                                       Y
                                                                                         FiledZ 10/11/18
                                                                                                      AA
                                                                                                         Page
                                                                                                           AB
                                                                                                              23 ofAC78                                                             AD   AE   AF     AG

204
ade, use and sell up to ten licensed products. Right to grant sublicenses.


.205
  Right to grant sublicenses.

206
technology related to the licensed product.


207
208
e, have made, market, lease, offer for sale, sell and/or distribute products embodying or produced through the use of the invention. Right to grant sublicenses.


209


210

211


212
tment of human prostatic carcinoma only.


213
ffer to sell, sell, and import the licensed products in the territory. Exclusive rights, including the right to sublicense, to use technical information in connection with the m
214
215
in the United States; right to grant sub-licenses. The license become exclusive beginning January 1, 1994.


216
217
218
ket, distribute and sell the licensed products for new uses. Non-exclusive right, including the one to grant sublicenses, to use, market, distribute and sell the licensed produc


219
220 The license is deemed fully paid up and becomes non-exclusive 15 years after the first commercial sale of a licensed product.
ducts.
221
 hylactic treatment of the effects of HCV on humans to make, have made, use, import, offer to sell and sell certain products.
222
223products.
ed
224
 ave marketed, sell and have sold products using the high density dosage form invention.


225


226
227


228


229


                                                                                                             Plan1
                                                                                                                                                                                              A(4)
      A           B    C         D
                                      Case
                                        E
                                           8:15-cv-03940-PX
                                                F        G
                                                            Document 109-4
                                                                     H
                                                                           Filed 10/11/18
                                                                                  I       J
                                                                                            Page 24
                                                                                                 K
                                                                                                    of 78L   M   N     O
                                                       avant
                                                       immunotherapeut
230       3   Active   2835   5.00%   99.0       154   ics 76.htm       Y
231       3   Active   2835   4.00%   17.0       155   avant immunotherapeutics 77.htm
232       3   Active   2835   4.00%   17.0       158   avigen 1181.htm Y
233       3   Active   2835   7.00%   17.0       159   avigen 1182.htm Y
                                                       biochem pharma
234       3 Active     2835 6.00%     -1.0       171   664.htm          Y
                                                       biochem pharma
235       3 Active     2835 6.00%     10.0       172   706.htm          Y
236       3 Active     2835 12.00%    10.0       175   biomune systems 482.htm

                                                     biomune systems
237       3 Active     2835 7.00%     10.0       176 483.htm         Y

                                                     biomune systems
238       3 Active     2835 3.00%     99.0       177 962.htm         Y

                                                     boston biomedica
239       3 Active     2835 15.00%    17.0       189 1078.htm         N
240       3 Active     2835 5.00%     17.0       190 boston biomedica 55.htm
                                                     chemtrak inc
241       3 Active     2835 50.00%    5.0        268 648.htm          Y
                                                     cistron
                                                     biotechnology
242       3 Active     2835 .50%      17.0       275 133.htm          Y

243       3 Active     2835 3.00%     99.0       318 corgenix 625.htm   Y
                                                     corgenix medical
244       3 Active     2835 3.00%     8.0        319 626.htm            Y
                                                     corgenix medical
245       3 Active     2835 3.00%     -1.0       320 627.htm            N
                                                     corgenix medical
246       3 Active     2835 3.00%     99.0       321 628.htm            Y
247       3 Active     2835 .50%      99.0       396 digene 559.htm     U
248       3 Active     2835 5.00%     99.0       466 epigen 643.htm     Y
                                                     innovir lab
249       3 Active     2835 1.00%     -1.0       653 1054.htm           U
                                                     international
250       3   Active   2835   6.00%   17.0       671 canine 1045.htm    Y
251       3   Active   2835   7.00%   99.0       678 intracel 471.htm   Y
252       3   Active   2835   2.00%   17.0       679 intracel 472.htm   Y
253       3   Active   2835   7.00%   99.0       680 intracel 619.htm   Y
254       3   Active   2835   2.00%   17.0       681 intracel 620.htm   Y
                                                     ista
                                                     pharmaceuticals
255       3 Active     2835 5.00%     7.0        691 34.htm             Y
                                                     life sciences
256       3 Active     2835 10.00%    17.0       732 10.htm             N
                                                     life sciences
257       3 Active     2835 10.00%    8.0        733 8.htm              N
                                                     life sciences
258       3 Active     2835 8.00%     17.0       734 9.htm              N


                                                                                  Plan1
                                                                                                                     A(4)
      A         B    C       D
                                   Case
                                     E
                                        8:15-cv-03940-PX
                                             F        G
                                                         Document 109-4
                                                                  H
                                                                        Filed 10/11/18
                                                                               I       J
                                                                                         Page 25
                                                                                              K
                                                                                                 of 78L                                   M           N           O
                                                  Life Sciences
259       3 Active   2835 10.00%   17.0      2045 Inc.htm           N                 Make, have made, use, sell, offer to sell, or distribute licensed products in the field
                                                  meridian
                                                  diagnostics
260       3 Active   2835 2.00%    99.0       786 1130.htm          Y

                                                  Molecular
261       3 Active   2835 1.50%    17.0      2066 Biosystems 2.htm N                  Use of the technology to use, make, have made, test, research, develop, promote

                                                  Molecular
262       3 Active   2835 2.10%    -1.0      2067 Biosystems 4.htm Y

                                                  Molecular
263       3 Active   2835 1.25%    -1.0      2242 Biosystems 4.htm U
                                                  Molecular
264       3 Active   2835 2.50%    17.0      2068 Biosystems.htm Y

                                                  Molecular
265       3 Active   2835 5.00%    99.0      2069 Biosystems3.htm Y                   Make, use, develop, promote, and sell OPTISON. Right to grant sublicenses.

                                                  Molecular
266       3 Active   2835 3.00%    17.0      2243 Biosystems3.htm Y                   Make, have made, use, and sell licensed products.
                                                  Naturewell
267       3 Active   2835 8.00%    -1.0      2071 Inc.htm         Y

268       3 Active   2835 3.00%    17.0       837 neogen 1055.htm Y                   Exclusive license to make, have made, use and sell the licensed products. Right
                                                  neoprobe
269       3 Active   2835 6.00%    10.0       843 583.htm           Y                 Make, have made, use and sell the licensed product. Right to grant sublicenses.
                                                  nymox pharma
270       3 Active   2835 4.00%    17.0       873 1004.htm          Y                 Exclusive right to make, have made, use, sell and have sold products derived from
                                                  Nymox
                                                  Pharmaceutical.h
271       3 Active   2835 4.00%    17.0      2080 tm                Y                 License under patent rights to make, have made, use, sell and have sold certain
272       3 Active   2835 6.00%    17.0       906 pacific pharmaceuticals 484.htm     Exclusive license to practice under the patent rights, to utilize the know-how, to m
                                                  paracelsian
273       3 Active   2835 5.00%    10.0       914 995.htm           Y                 Exclusive right to make, have made, use, sell and have sold the licensed product
274       3 Active   2835 5.25%    17.0       986 quidel 871.htm    N                 Non-exclusive right to i) make, have made, use, sell, offer for sale and import the
275       3 Active   2835 5.25%    17.0       987 quidel 872.htm    N                 Non-exclusive right to i) make, have made, use, sell, offer for sale and import the
                                                  sonus
                                                  pharmaceticals
276       3 Active   2835 36.00%   17.0      1109 1035.htm          Y                 Exclusive right to market, sell and provide technical support for the licensed produ
                                                  synbiotics
277       3 Active   2835 8.00%    99.0      1158 315.htm           N                 Develop, make, sell, market, distribute and use the Binax Test.
                                                  synbiotics
278       3 Active   2835 2.00%    99.0      1159 710.htm           Y                 Make, have made, make, have made modifications, upgrades, and derivatives, u
                                                  techniclone
279       3 Active   2835 3.00%    10.0      1166 298.htm           Y                 Develop, manufacture, have manufactured, use, market, import, have imported, o
                                                  techniclone
280       3 Active   2835 1.00%    10.0      1423 298.htm           Y                 Develop, manufacture, have manufactured, use, market, import, have imported, o
                                                  techniclone
281       3 Active   2835 4.00%    17.0      1168 300.htm           Y                 Manufacture, have manufactured, use, and/or sell the licensed products.
                                                  techniclone
282       3 Active   2835 3.00%    -1.0      1169 344.htm           Y                 Use, develop, manufacture, have manufactured, market, sell, import for sale, and


                                                                              Plan1
                                                                                                                                                             A(4)
            P        Q           R           S
                                                    Case
                                                      T
                                                         8:15-cv-03940-PX
                                                              U      V
                                                                          Document
                                                                          W     X
                                                                                   109-4
                                                                                       Y
                                                                                         FiledZ 10/11/18
                                                                                                      AA
                                                                                                         Page
                                                                                                           AB
                                                                                                              26 ofAC78                                                     AD        AE   AF     AG

he
259field of use.


260


261
omote, commercialize, market, distribute, and sell certain products.


262


263

264


265


266

267

Right
268 to grant sublicenses.

269
 ses.

ed
270from the Neural Thread Protein and to use the related process. Right to grant sublicenses.


271
 rtain products and to use the licensed process. Right to grant sublicenses. To the extent that RIH is prohibited from granting to Nymox an exclusive license to patent rights, the
272
, to make, have made, use, lease and/or sell the licensed products and to practice the licensed processes.

273
oducts.
274
rt the licensed products; ii) practice the methods claimed in the licensed patents; iii) extend to its customers the right to use and sell these products and to practice these me
275
rt the licensed products; ii) practice the methods claimed in the licensed patents; iii) extend to its customers the right to use and sell these products and to practice these me


276
 product.

277

278
 es, use and sell and have sold the licensed products. for human clinical and diagnostic uses only. Right to grant sublicenses.

279
rted, offer for sale and sell the licensed products. Right to grant sublicenses.

280
rted, offer for sale and sell the licensed products. Right to grant sublicenses.

281

le,
 282and distribute the antibody and/or the product. Right to grant sublicenses.


                                                                                                         Plan1
                                                                                                                                                                                           A(4)
      AH   AI   AJ   AK
                          Case
                            AL
                               8:15-cv-03940-PX
                                   AM     AN
                                                Document
                                                AO   AP
                                                         109-4
                                                            AQ
                                                               FiledAR10/11/18
                                                                            AS
                                                                               Page
                                                                                 AT
                                                                                    27 ofAU78   AV   AW   AX     AY

259


260


261


262


263

264


265


266

267

268

269

270


271
272

273
274
275


276

277

278

279

280

281

282


                                                         Plan1
                                                                                                          A(4)
      A           B    C         D
                                       Case
                                         E
                                            8:15-cv-03940-PX
                                                 F        G
                                                             Document 109-4
                                                                      H
                                                                            Filed 10/11/18
                                                                                   I       J
                                                                                             Page 28
                                                                                                  K
                                                                                                     of 78L                                   M           N           O
                                                        techniclone
283       3   Active   2835   12.00%   -1.0      1424   344.htm            Y               Use, develop, manufacture, have manufactured, market, sell, import for sale, and
284       3   Active   2835   2.00%    17.0      1250   vysis 809.htm                      Exclusive right to make, have made, use, and sell products related to the licensed
285       3   Active   2835   4.00%    17.0      1251   vysis 810.htm                      Exclusive right to make, have made, use, sell, distribute, and lease machines, art
286       3   Active   2835   8.00%    99.0      1279   zymetx 555.htm     Y               Exclusive right to use the licensed technology to develop, make, have made, use
287       3   Active   2835   2.00%    99.0      1280   zymetx 850.htm     Y               Exclusive right to use the licensed technology to develop, make, have made, use
288       3   Active   2836   5.00%    99.0      1937   Amgen Inc 2.htm    Y               Right to make in one location, have made and sell the licensed products. Use of k
289       3   Active   2836   10.00%   99.0      1938   Amgen Inc.htm      Y               Right to make in one location, have made, use and sell the licensed products. Us
290       3   Active   2836   5.00%    -1.0      2267   Amgen.htm          U
291       3   Active   2836   5.00%    -1.0      2268   Amgen2.htm         U
292       3   Active   2836   5.00%    -1.0       179   biopure 363.htm    Y
                                                        biosante
                                                        pharmaceuti
293       3 Active     2836 4.00%      17.0       180   117.htm            Y
294       3 Active     2836 2.00%      -1.0      2229   Biotime Inc.htm    Y               Use of proprietary technology, patents and trademarks to manufacture, have man
295       3 Active     2836 15.00%     17.0      2215   Biotime Inc.htm    Y               Use of proprietary technology, patents and trademarks to manufacture, have man
                                                        charles river
296       3 Active     2836 3.00%      10.0       262   12.htm             N
                                                        cytotherapeutics
297       3 Active     2836 2.00%      17.0       352   18.htm             Y
298       3 Active     2836 5.00%      17.0      2278   Cytrx Corp.htm     Y               Make, have made, develop, use, market, sell, import and/or export the methods a
299       3 Active     2836 4.00%      99.0      2279   Cytrx Corp2.htm    Y               Research, develop, make, have made, use, and/or import the licensed adjuvant.
                                                        future media
300       3 Active     2836 3.00%      17.0      1286   100.htm            N
                                                        Genzyme
301       3   Active   2836   6.00%    10.0      2284   Corp2.htm          U
302       3   Active   2836   5.00%    5.0       2286   IGI Inc.htm        Y
303       3   Active   2836   5.00%    1.5        608   igx 548.htm        Y
304       3   Active   2836   5.00%    20.0       609   igx 549.htm        Y
305       3   Active   2836   5.00%    20.0       610   igx 550.htm        Y
306       3   Active   2836   4.00%    99.0       862   novavax 106.htm    Y               Exclusive right to use the licensed intellectual property.
307       3   Active   2836   7.50%    17.0      2223   Novavax Inc.htm    Y               Promote, market, distribute and sell the products.
308       3   Active   2836   8.00%    17.0      2343   paligent-2.htm     Y               To practice under the patent rights, utilize the know-how, make, have made, use,
309       3   Active   2836   5.00%    1.3       1073   seragen 855.htm    Y               Exclusive right (i) to make, have made, use, practice and have manufactured pro

310       3   Active   2836   2.00%    17.0      2137   Stemcells Inc.htm Y                Make, use, sell, import, export or otherwise distribute the licensed products; pract
311       3   Active   2836   5.00%    17.0      2350   symbollon.htm     Y                Assignment of rights
312       3   Active   2836   2.00%    -1.0      1239   viragen 265.htm Y
313       3   Active   2836   6.00%    99.0      2353   zonagen.htm       Y                Assignment of rights
314       3   Active   2844   2.50%    1.0        593   hydron technologies 1184.htm
                                                        imx
                                                        pharmaceuticals
315       3 Active     2844 16.00%     1.0        641   257.htm           Y
                                                        lee
                                                        pharmaceuticals
316       3 Active     2844 10.00%     10.0       720   1195.htm          U
                                                        renaissance
                                                        cosmetics
317       3 Active     2844 5.00%      5.0       1004   967.htm           Y                Exclusive license to use the trademark and the registered design.
                                                        renaissance
                                                        cosmetics
318       3 Active     2844 5.00%      99.0      1005   968.htm           Y                Exclusive right to use the licensed trademark in connection with the manufacture
                                                        renaissance
                                                        cosmetics

                                                                                                                                                                A(4)
319       3 Active     2844 4.00%      10.0      1006   969.htm           Y                Exclusive right to use the licensed trademarks for the manufacture and sale of me
                                                                                   Plan1
           P              Q       R           S
                                                    Case
                                                      T
                                                         8:15-cv-03940-PX
                                                              U      V
                                                                          Document
                                                                          W     X
                                                                                   109-4
                                                                                       Y
                                                                                         FiledZ 10/11/18
                                                                                                      AA
                                                                                                         Page
                                                                                                           AB
                                                                                                              29 ofAC78                                                        AD         AE   AF     AG

  le,
   283and distribute the antibody and/or the product. Right to grant sublicenses.
   284
    ensed invention and to practice the licensed method.
ines,
   285articles of manufacture, and compositions-of-matter and to perform processes and have others perform processes. Non-exclusive right to make, have made, use and sell methods, p
   286
    , use, lease, sell and otherwise commercially exploit the licensed products, to practice the licensed processes and to sell and perform the certain services.
   287
    , use, lease, sell and otherwise commercially exploit certain products, to practice the licensed processes and to sell and perform certain services. For ten years right to use the
   se
   288of know-how and patents.
   289
   ts. Use of the licensed know-how and patents. The licensee and its affiliates are allowed to use and sell licensed products made in one location in the U.S. in the licensed terr
   290
   291
   292


 293
 294
 e manufactured, use, have used, sell, have sold, offer to sell, and import the product for normothermic use only and for purposes other than total body washout.
 295
 e manufactured, use, have used, sell, have sold, offer to sell, and import the product for normothermic use only and for purposes other than total body washout.

 296

  297
   ods and compositions covered by (a) the licensed patents; (b) any and all U.S. or foreign patents or applications covering the subject matter of the technology; (c) any continuation
  298
juvant.
  299 Research, develop, make, have made, use, sell, offer to sell and/or import the licensed substances and products and otherwise carry out the activities contemplated under this

 300

 301
 302
 303
 304
 305
 306
 307
 308
 , use, lease and/or sell the licensed products and practice the licensed processes.
 309
  d products incorporating the licensed technology in connection with the licensee's evaluation of the technology, (ii) to evaluate the technology, and (iii) to practice and use relat

 ;310
   practice any method, process or procedure, and otherwise exploit the Scripps patent rights; and to have any of the foregoing performed on its behalf by a third party. Right to
  311
  312
  313
  314


 315


 316


 317


 318
 cture of fragrance cosmetic products throughout the world and sale of such products in the territory.



                                                                                                                                                                                               A(4)
le319
   of men's toiletries.
                                                                                                           Plan1
      AH   AI   AJ   AK
                          Case
                            AL
                               8:15-cv-03940-PX
                                   AM     AN
                                                Document
                                                AO   AP
                                                         109-4
                                                            AQ
                                                               FiledAR10/11/18
                                                                            AS
                                                                               Page
                                                                                 AT
                                                                                    30 ofAU78   AV   AW   AX     AY

283
284
285
286
287
288
289
290
291
292


293
294
295

296

297
298
299

300

301
302
303
304
305
306
307
308
309

310
311
312
313
314


315


316


317


318



                                                                                                          A(4)
319
                                                         Plan1
      A           B    C         D
                                      Case
                                        E
                                           8:15-cv-03940-PX
                                                F        G
                                                            Document 109-4
                                                                     H
                                                                           Filed 10/11/18
                                                                                  I       J
                                                                                            Page 31
                                                                                                 K
                                                                                                    of 78L                               M           N          O
                                                       renaissance
                                                       cosmetics
320       3 Active     2844 6.00%     3.0       1007   970.htm            Y           Right to use the licensed trademark and design.
                                                       renaissance
                                                       cosmetics
321       3 Active     2844 4.00%     99.0      1008   971.htm            Y           Exclusive right to use the trademarks to manufacture, advertise, promote, sell an
                                                       renaissance
                                                       cosmetics
322       3 Active     2844 6.00%     5.2       1009   972.htm            Y           Exclusive right to use, package, have packaged, sell and have sold the licensed p
                                                       renaissance
                                                       cosmetics
323       3 Active     2844 5.00%     17.0      1010   973.htm            Y           Exclusive right to use, package, have packaged, sell, have sold the licensed prod
324       3 Active     2844 5.00%     99.0      1193   tristar 502.htm    N           Use of the licensed marks in connection with the production, distribution, sale and
325       3 Active     2879 5.00%     20.0        82   agsco 802.htm      Y

326       3   Active   2879   6.00%   17.0       199   calgene 1192.htm   N
327       3   Active   2890   2.00%   25.0        56   a 55 inc 540.htm   Y
328       3   Active   2890   .50%    17.0        57   a 55 inc 541.htm   Y
329       3   Active   2890   1.00%   -1.0        58   a 55 inc 542.htm   Y           Manufacture, sell, distribute and use A-55 Clean Fuels and A-55 Products in the Ter
330       3   Active   2890   3.00%   25.0        59   a 55 inc 543.htm
331       3   Active   2890   1.00%   17.0       832   natex 405.htm      Y           Exclusive right to make, use and sell units of the licensed product. Use of trade s
332       3   Active   2890   1.00%   17.0        55   telxon 623.htm     N           Make, have made, use, sell, lease, integrate, repair, maintain, service, support, re
333       3   Active   2891   5.00%   10.0       402   donlar 820.htm     Y

334       3 Active     3021 1.50%     3.0        315 converse 935.htm U
335       3 Active     3081 5.00%     10.0       144 asahi america 885.htm
                                                     bcam
                                                     international
336       3 Active     3140 5.00%     -1.0       167 906.htm           Y
337       3 Active     3140 5.00%     4.0        224 candies 666.htm Y
                                                     madden steven
338       3 Active     3140 2.00%     3.3       1794 703.htm           Y
                                                     madden steven
339       3 Active     3140 5.00%     3.3        755 703.htm           Y
340       3 Active     3140 5.00%     -1.0       766 maxell shoe 368.htm
                                                     maxwell shoe
341       3 Active     3140 2.50%     1.5        768 743.htm           Y              Design, manufacture, advertising and sale of women's and childrens' shoes bearing
                                                     maxwell shoe
342       3 Active     3140 2.50%     5.8        769 891.htm           U              Use of the licensed trademarks in connection with the manufacturing, advertising
                                                     maxwell shoe
343       3 Active     3140 5.00%     4.0        770 892.htm           Y              Use of the licensed trademarks in connection with a) the manufacture, advertising
                                                     maxwell shoe
344       3 Active     3140 5.50%     3.4        771 974.htm           Y              Use of the licensed trademark in connection with the manufacture, advertising, m
                                                     Eagle Capital
345       3 Active     3270 4.50%     -1.0      1973 Intern.htm        U
                                                     soligen
                                                     techologies
346       3 Active     3360 4.50%     17.0      1102 1019.htm          N              Right to make, have made, use, lease, sell and import licensed products and to p
                                                     nanophase tech
347       3 Active     3390 4.00%     17.0       823 945.htm           N              To make, have made by contract manufacturers, use, import, or sell the licensed
                                                     nanophase tech
348       3 Active     3390 1.00%     17.0       824 946.htm           N              Produce or have produced, use, or sell the licensed products.
                                                     nanophase tech
349       3 Active     3390 5.00%     17.0       825 947.htm           Y              Exclusive right to make, have made, use and sell the licensed products for all use

                                                                              Plan1
                                                                                                                                                           A(4)
          P          Q           R           S
                                                   Case
                                                     T
                                                        8:15-cv-03940-PX
                                                             U      V
                                                                         Document
                                                                         W     X
                                                                                  109-4
                                                                                      Y
                                                                                        FiledZ 10/11/18
                                                                                                     AA
                                                                                                        Page
                                                                                                          AB
                                                                                                             32 ofAC78                                                       AD           AE   AF     AG


320


321
ell and distribute shaving products.


322 products.
nsed


d323
   products; exclusive right to use them in accordance with the patented process.
 324
 le and advertisement of certain products. Right to grant sublicenses to contrac manufacturers.
 325

  326
  327
  328
in329
    the Territory and the right to practice any A-55 Process necessary for such manufacture or sale in the Territory. The right to use A-55 Know-how in the Territory. The right to pra
  330
  331
  ade secrets and know-how. Right to grant sublicenses.
  332
   ort, reconstruct, reconfigure, upgrade and enhance the licensed products.
  333

334
335


336
337

338

339
340

341
 bearing the licensed trademarks.

342
tising, merchandising, promotion and retail sale of women's footwear products.

343
rtising, merchandising, promotion, sale and distribution of Jones merchandise, and b) any retail store operation.

344 merchandising, promotion, sale and distribution of slippers and sandals.
ing,

345


346
d to practice the licensed processes.

347
 nsed products.

348

349uses of nanophase processes or materials for structural, electrical, chemical or optical applications. Non-exclusive right to use the related know-how.
all

                                                                                                          Plan1
                                                                                                                                                                                               A(4)
      AH   AI   AJ   AK
                          Case
                            AL
                               8:15-cv-03940-PX
                                   AM     AN
                                                Document
                                                AO   AP
                                                         109-4
                                                            AQ
                                                               FiledAR10/11/18
                                                                            AS
                                                                               Page
                                                                                 AT
                                                                                    33 ofAU78   AV   AW   AX     AY


320


321


322


323
324
325

326
327
328
329
330
331
332
333

334
335


336
337

338

339
340

341

342

343

344

345


346

347

348

349

                                                         Plan1
                                                                                                          A(4)
      A           B    C         D
                                       Case
                                         E
                                            8:15-cv-03940-PX
                                                 F        G
                                                             Document 109-4
                                                                      H
                                                                            Filed 10/11/18
                                                                                   I       J
                                                                                             Page 34
                                                                                                  K
                                                                                                     of 78L                                         M           N           O
                                                        nanophase
                                                        technologies
350       3 Active     3390 4.00%      17.0       826   826.htm           N                     Make, have made, use, import, or sell the licensed products.
                                                        nanophase
                                                        technologies
351       3 Active     3390 1.00%      17.0       827   827.htm           N                     Non-exclusive right to produce or have produced, use and sell the licensed produ
                                                        nanophase
                                                        technologies
352       3 Active     3390 2.00%      17.0       828   828.htm           Y                     Exclusive right to make, have made, use and sell the licensed products for all use
353       3 Active     3420 3.00%      -1.0       702   jore 31.htm       Y
                                                        central sprinkler
354       3 Active     3490 3.00%      10.0       253   741.htm           Y
                                                        central sprinkler
355       3 Active     3490 3.00%      17.0      1429   741.htm           Y
                                                        mmh holding
356       3 Active     3537 .75%       15.0       807   656.htm           Y                     Exclusive license to use the trademarks in connection with the manufacture, distr
                                                        Morris Material
357       3 Active     3537 .75%       15.0       814   Holding 657.htm Y                       Exclusive license to use the licensed trademarks in connection with the manufact
358       3 Active     3541 2.00%      -1.0       784   memry 1116.htm
                                                        cfm technologies
359       3   Active   3559   15.00%   1.0        260   156.htm           N
360       3   Active   3559   4.00%    17.0       410   dtm 1157.htm      Y
361       3   Active   3560   4.00%    99.0      2204   hosokawa micron international 671.htm
362       3   Active   3560   4.00%    99.0      2194   hosokawa micron international 671.htm
363       3   Active   3560   1.00%    99.0      2195   hosokawa micron international 671.htm
364       3   Active   3560   2.50%    99.0      2188   hosokawa micron international 671.htm
365       3   Active   3560   4.00%    99.0      2203   hosokawa micron international 671.htm
366       3   Active   3560   .28%     99.0      2190   hosokawa micron international 671.htm
367       3   Active   3560   1.00%    99.0      2193   hosokawa micron international 671.htm
368       3   Active   3560   4.00%    99.0      2189   hosokawa micron international 671.htm
369       3   Active   3560   2.50%    99.0      2201   hosokawa micron international 671.htm
370       3   Active   3560   2.50%    99.0      2196   hosokawa micron international 671.htm
371       3   Active   3560   4.00%    99.0      2207   hosokawa micron international 671.htm
372       3   Active   3560   1.00%    99.0      2192   hosokawa micron international 671.htm
373       3   Active   3560   4.00%    99.0      2197   hosokawa micron international 671.htm
374       3   Active   3560   2.00%    99.0      2199   hosokawa micron international 671.htm
375       3   Active   3560   2.50%    99.0      2202   hosokawa micron international 671.htm
376       3   Active   3560   2.50%    99.0      2205   hosokawa micron international 671.htm
377       3   Active   3560   2.50%    99.0      2200   hosokawa micron international 671.htm
378       3   Active   3560   5.00%    15.0      2166   hosokawa micron international 671.htm
379       3   Active   3560   1.50%    99.0      2198   hosokawa micron international 671.htm
380       3   Active   3560   4.00%    99.0      2167   hosokawa micron international 671.htm
381       3   Active   3560   4.00%    99.0      2182   hosokawa micron international 671.htm
382       3   Active   3560   3.00%    99.0      2191   hosokawa micron international 671.htm
383       3   Active   3560   4.00%    99.0      2206   hosokawa micron international 671.htm
                                                        natural gas
                                                        vehicle systems
384       3 Active     3563 1.50%      10.0       835   1031.htm          Y                     Make, have made, use and sell the licensed products.

385       3 Active     3570 2.00%      99.0      1171 tellurian 1096.htm Y                      Exclusive right to be an exclusive supplier of the products within the licensed territ
                                                      drexler
                                                      technology
386       3 Active     3572 3.50%      17.0       405 365.htm            N


                                                                                                                                                                      A(4)
387       3 Active     3576 5.00%      -1.0       266 chatcom 507.htm Y
                                                                                    Plan1
         P           Q           R           S
                                                   Case
                                                     T
                                                        8:15-cv-03940-PX
                                                             U      V
                                                                         Document
                                                                         W     X
                                                                                  109-4
                                                                                      Y
                                                                                        FiledZ 10/11/18
                                                                                                     AA
                                                                                                        Page
                                                                                                          AB
                                                                                                             35 ofAC78                                                     AD       AE   AF     AG


350


351
products.


352uses of nanophase processes or materials for structural, electrical, chemical or optical applications. Non-exclusive right to use the related know-how. Right to grant sublice
all
353

354

355

356
, distribution, marketing, advertising, promotion and sale of the licensed equipment.

357
nufacture, distribution, marketing, advertising, promotion and sale of the licensed equipment (see "Product").
358

359
360
361
362
363
364
365
366
367
368
369
370
371
372
373
374
375
376
377
378
379
380
381
382
383


384

385
d territory and to sell the products worldwide. Exclusive right to use the know-how to the products in the licensed territory.


386


                                                                                                                                                                                         A(4)
387
                                                                                                          Plan1
      AH   AI   AJ   AK
                          Case
                            AL
                               8:15-cv-03940-PX
                                   AM     AN
                                                Document
                                                AO   AP
                                                         109-4
                                                            AQ
                                                               FiledAR10/11/18
                                                                            AS
                                                                               Page
                                                                                 AT
                                                                                    36 ofAU78   AV   AW   AX     AY


350


351


352
353

354

355

356

357
358

359
360
361
362
363
364
365
366
367
368
369
370
371
372
373
374
375
376
377
378
379
380
381
382
383


384

385


386


                                                                                                          A(4)
387
                                                         Plan1
      A          B     C         D
                                       Case
                                         E
                                            8:15-cv-03940-PX
                                                 F        G
                                                             Document 109-4
                                                                      H
                                                                            Filed 10/11/18
                                                                                   I       J
                                                                                             Page 37
                                                                                                  K
                                                                                                     of 78L                                         M     N           O
388       3 Active      3576 2.00%     3.0       1042 sac technologies 1011.htm

389       3 Active     3577 5.00%      -1.0       540 genicom 841.htm      N
                                                      immersion
390       3 Active     3577 5.00%      17.0       627 245.htm              N
                                                      immersion
391       3 Active     3577 5.00%      17.0       628 246.htm              N
                                                      immersion
392       3 Active     3577 5.00%      10.0       631 252.htm              N
                                                      media 100
393       3 Active     3577 5.00%      99.0       776 112.htm              N              Use, reproduction and distribution of product and documentation. Creation, repro

                                                      Mobility
394       3 Active     3577 6.00%      99.0      2062 Electronics 2.htm    N              Use, sell and otherwise incorporate the licensed technology, including the chips a
                                                      printware
395       3 Active     3577 3.00%      17.0      1405 1176.htm             N              Non-exclusive right to make or have made (except in Japan) and to use, lease, se
                                                      printware
396       3 Active     3577 12.00%     17.0      1406 1176.htm             N              Right to provide a label license for the use of the products (toner and copy material)
                                                      printware
397       3 Active     3577 1.00%      17.0       974 1176.htm             N
                                                      smartdisk
398       3 Active     3577 .50%       99.0      1100 303.htm              N              Non-exclusive right to make, have made, use, offer for sale, sell, have sold or oth
                                                      ttr technologies
399       3 Active     3577 30.00%     10.0      1195 7.htm                Y              Right to use, copy, modify and improve the technology and create derivative work
                                                      TTR
                                                      Technologies
400       3   Active   3577   30.00%   10.0      2145 Inc.htm              Y              a) Use, copy, modify and improve the joint technology and the TTR technology an
401       3   Active   3578   10.00%   99.0      1172 telxon 1220.htm      N              Manufacture, use, sale, distribution and marketing.
402       3   Active   3578   7.50%    99.0      1425 telxon 1220.htm      N              Manufacture, use, sale, distribution and marketing.
403       3   Active   3578   10.00%   17.0      1426 telxon 623.htm       N              Make, have made, use, sell, lease, integrate, repair, maintain, service, support, re
404       3   Active   3578   7.50%    17.0      1173 telxon 623.htm       N              Make, use, sell, lease, repair, integrate, maintain, service, support, reconstruct, re
                                                      national
                                                      manufacturing
405       3 Active     3579 3.00%      3.0        834 301.htm              Y              Sale of right, title and interest in intangible assets.

                                                      technology
406       3 Active     3613 5.00%      10.0      1170 research 870.htm     Y              Exclusive license for the use of patents, technology and/or proprietary expertise.
                                                      energy ventures
407       3 Active     3620 4.00%      17.0       456 28.htm               Y
                                                      hydrogen Burner
408       3 Active     3620 6.00%      17.0      2022 Tech.htm             N              To make, have made, use, and sell the UOB (TM) and to practice the invention fo
                                                      oryx technology
409       3 Active     3620 4.00%      -1.0       886 718.htm              Y              Exclusive right to produce, use and sell Intragene(TM) technology.
                                                      Oryx
410       3 Active     3620 2.50%      99.0      2370 Technology.htm       U
                                                      prestolite eletric
411       3 Active     3620 3.00%      6.8        968 holding 642.htm      N              Non-exclusive license to make, use, sell, and/or otherwise dispose of certain prod
                                                      Superconductive
412       3 Active     3620 5.00%      19.0      2139 Comp.htm             N              Make and have made the licensed product under one or more claims of Sandia p

413       3 Active     3634 5.00%      5.0        283 coleman 708.htm Y
                                                      laser acquisition
414       3 Active     3634 5.00%      5.0        714 681.htm           Y
415       3 Active     3634 15.00%     3.0       1372 lindatech 1124.htm

                                                                                  Plan1
                                                                                                                                                                A(4)
             P       Q           R            S
                                                      Case
                                                        T
                                                           8:15-cv-03940-PX
                                                                U      V
                                                                            Document
                                                                            W     X
                                                                                     109-4
                                                                                         Y
                                                                                           FiledZ 10/11/18
                                                                                                        AA
                                                                                                           Page
                                                                                                             AB
                                                                                                                38 ofAC78                                                 AD         AE   AF     AG
388

389

390

391

392

393
reproduction and internal distribution of derivative works in source or object code form. Creation of derivative works by modifying the source code; reproduction and internal dis


394
hips and current and future software drivers developed for them.

395
se, sell or otherwise dispose of the licensed products. Non-exclusive to use, copy and modify the related software in source and object code form and load object code into "firmwar

396
 aterial).

397

or otherwise dispose of the licensed products.
398

e399
  works. Right to make, have made, sublicense and distribute the technology and derivative works. Use of trademark "MUSIC GUARD" in marketing and distributing the technology. Rig


logy
 400 and create derivative works based thereon solely in connection with the development of the music protection technology. b) Make, have made, sublicense and distribute the TTR tec
 401
 402
  ort, reconstruct, reconfigure, upgrade and enhance products covered by the licensed patents.
 403
 uct, reconfigure, upgrade and enhance the licensed products.
 404


405


rtise.
406

407

tion for use with fuel cells and fuel cell systems.
408

409

410

in products.
 411

ndia
412 patent rights; sell, lease or transfer the licensed product.

413

414
415

                                                                                                        Plan1
                                                                                                                                                                                          A(4)
      AH   AI   AJ   AK
                          Case
                            AL
                               8:15-cv-03940-PX
                                   AM     AN
                                                Document
                                                AO   AP
                                                         109-4
                                                            AQ
                                                               FiledAR10/11/18
                                                                            AS
                                                                               Page
                                                                                 AT
                                                                                    39 ofAU78   AV   AW   AX     AY
388

389

390

391

392

393


394

395

396

397

398

399


400
401
402
403
404


405


406

407

408

409

410

411

412

413

414
415

                                                         Plan1
                                                                                                          A(4)
      A           B    C         D
                                       Case
                                         E
                                            8:15-cv-03940-PX
                                                 F        G
                                                             Document 109-4
                                                                      H
                                                                            Filed 10/11/18
                                                                                   I       J
                                                                                             Page 40
                                                                                                  K
                                                                                                     of 78L                                       M           N           O
                                                        reington capital
416       3 Active     3634 1.00%      99.0      1001   1129.htm           Y                   Exclusive right to use the licensed trademark in connection with the advertisemen
                                                        remington capital
417       3   Active   3634   5.00%    99.0      1002   1128.htm           N                   Non-exclusive right to use the licensed trademark in connection with the advertise
418       3   Active   3651   10.00%   5.0        708   koss 566.htm       Y
419       3   Active   3651   2.00%    -1.0       709   koss 567.htm
420       3   Active   3651   3.00%    -1.0      1362   koss 567.htm
421       3   Active   3651   1.50%    -1.0      1364   koss 567.htm
422       3   Active   3651   2.00%    -1.0      2378   Koss Corp.htm      U
423       3   Active   3651   1.50%    -1.0      2379   Koss Corp.htm      U
424       3   Active   3651   3.00%    -1.0      2369   Koss Corp.htm      U
                                                        uniview
                                                        technologies
425       3 Active     3651 3.00%      99.0      1217   1083.htm           U                   Use of the licensed trademarks in connection with manufacture, sale and distribu
                                                        uniview
                                                        technologies
426       3 Active     3651 3.00%      5.0       1218   1084.htm           Y                   Use of the licensed technology in connection with the manufacture, sale and distr
                                                        modern records
427       3 Active     3652 20.00%     -1.0       808   406.htm            Y                   Right, title and interest in and to all video songs, masters and other recordings an
                                                        advanced fibre
                                                        communication
428       3   Active   3661   6.00%    10.0        75   965.htm            N
429       3   Active   3661   4.00%    4.0       1954   Cidco Inc.htm      Y                   Asset purchase
430       3   Active   3663   5.00%    99.0        71   actv 450.htm       Y
431       3   Active   3663   5.00%    99.0        72   actv 451.htm       Y
                                                        Earthwatch
432       3 Active     3663 15.00%     5.0       1975   Inc.htm            Y                   Right to offer/sublicense the special products/services.
                                                        Earthwatch
433       3 Active     3663 10.00%     5.0       2239   Inc.htm            Y                   Right to offer/sublicense the MAS products.
                                                        transcrypt
                                                        international
434       3 Active     3663 3.00%      -1.0      1186   1028.htm           N                   Manufacture of the licensed products Sale of APCO Project 25 Standard complia
435       3 Active     3669 5.00%      5.0        389   detection systems 1119.htm
436       3 Active     3669 5.00%      12.0       390   detection systems 1133.htm
                                                        Electronic Control
437       3 Active     3669 5.00%      10.0      1981   4.htm              Y                   Make, use and sell products covered by the licensed patents.
438       3 Active     3669 10.00%     -1.0       505   fonix 674.htm
439       3 Active     3669 2.00%      1.0        661   intelect communicati 140.htm
                                                        control devices
440       3 Active     3670 5.00%      9.0        311   1063.htm           Y
                                                        control devices
441       3 Active     3670 5.00%      9.0        312   1098.htm           Y
                                                        control devices
442       3 Active     3670 6.00%      9.0        313   1099.htm           Y
                                                        control devices
443       3   Active   3670   6.00%    9.0        314   1100.htm           Y
444       3   Active   3672   10.00%   17.0       924   parlex 978.htm     U                   The license is granted for the purpose of providing to customers of Polyclad a lab
445       3   Active   3674   30.00%   17.0       575   hi fn 500.htm      N
446       3   Active   3674   2.00%    17.0       576   hi fn 501.htm      N
447       3   Active   3674   5.00%    -1.0       648   infineon technologies 99.htm
                                                        memc electronic
448       3 Active     3674 3.94%      -1.0       783   442.htm            N                   Use of technical information to manufacture silicon wafers.
                                                        osi systems
449       3 Active     3674 8.00%      17.0       898   876.htm            N                   Non-exclusive right to make, have made, use and sell or otherwise dispose of the

                                                                                       Plan1
                                                                                                                                                                    A(4)
          P            Q         R           S
                                                    Case
                                                      T
                                                         8:15-cv-03940-PX
                                                              U      V
                                                                          Document
                                                                          W     X
                                                                                   109-4
                                                                                       Y
                                                                                         FiledZ 10/11/18
                                                                                                      AA
                                                                                                         Page
                                                                                                           AB
                                                                                                              41 ofAC78                                                  AD          AE   AF     AG

 416
  ement, promotion, distribution and sale of jewelry.

 vertisement,
 417          promotion, distribution and sale of apparel and clothing accessories. Right to grant sublicenses.
 418
 419
 420
 421
 422
 423
 424


istribution
 425        of set-top units.


d426
  distribution of home theater products, specialized VCRs (exclusive), and other electronic appliances (non-exclusive).

ings
 427and all records and reproductions made therefrom, and all artwork created for use in connection therewith.


 428
 429
 430
 431

 432

 433


 434
 mpliant systems. Manufacture and offer for sale under the licensee's own trade name or trademark products that are compatibly interoperable with Motorola's analog Smartnet family o
 435
 436

 437
 438
 439

 440

 441

 442

 443
 444
  a label license for the use of Polyclad cap material (a copper layer having a C stage adhesive coating thereon over which a B stage adhesive coating is provided) in the fabrica
 445
 446
 447

 448

 449
 of the licensed products.

                                                                                                         Plan1
                                                                                                                                                                                          A(4)
      AH   AI   AJ   AK
                          Case
                            AL
                               8:15-cv-03940-PX
                                   AM     AN
                                                Document
                                                AO   AP
                                                         109-4
                                                            AQ
                                                               FiledAR10/11/18
                                                                            AS
                                                                               Page
                                                                                 AT
                                                                                    42 ofAU78   AV   AW   AX     AY

416

417
418
419
420
421
422
423
424


425


426

427


428
429
430
431

432

433


434
435
436

437
438
439

440

441

442

443
444
445
446
447

448

449

                                                         Plan1
                                                                                                          A(4)
      A           B    C         D
                                       Case
                                         E
                                            8:15-cv-03940-PX
                                                 F        G
                                                             Document 109-4
                                                                      H
                                                                            Filed 10/11/18
                                                                                   I       J
                                                                                             Page 43
                                                                                                  K
                                                                                                     of 78L                                   M          N           O
                                                        Raining Data
450       3 Active     3674 5.00%      5.0       2111   Corp.htm          Y               Asset purchase agreement
                                                        ross technology
451       3   Active   3674   5.00%    99.0      1039   869.htm           N
452       3   Active   3674   31.00%   99.0      1130   standard microsystems 806.htm
453       3   Active   3674   5.00%    99.0      1160   synergy semiconductor 1145.htm    Right to use, make, have made, sell or otherwise dispose of contract products util
454       3   Active   3674   15.00%   99.0      1278   zoran 320.htm     U               Purchase of assets by the licensee.
                                                        medicore
455       3 Active     3679 10.00%     10.0       780   695.htm           U
                                                        read rite corp
456       3 Active     3679 1.00%      1.0        999   888.htm           Y               Exclusive right to (i) manufacture, use and sell the products (or higher levels of as
                                                        Astris Energi
457       3 Active     3690 2.00%      17.0      1942   Inc.htm           N               Production and sale of the licensed articles
                                                        infinite group
458       3 Active     3690 5.00%      99.0       649   1137.htm          Y
                                                        lithium
                                                        technology
459       3 Active     3690 1.00%      -1.0       745   150.htm           N
                                                        Lithium
460       3 Active     3690 4.00%      17.0      2048   Technology.htm Y                  Exploit the licensed products.
                                                        Perceptronics Inc
461       3 Active     3690 3.00%      4.0       2092   2.htm             Y               Agreement of purchase for the PGTS assets

462       3 Active     3690 3.00%      17.0       998 rayovac 1003.htm Y                  Exclusive license to use the technology to manufacture the products in the territo
463       3 Active     3690 3.00%      -1.0      1277 yuasa 646.htm     Y                 Exclusive right to manufacture, distribute, sell and/or market the products using te
464       3 Active     3690 3.00%      -1.0      1427 yuasa 646.htm     Y                 Exclusive right to manufacture, distribute, sell and/or market the products using te
                                                      amerigon
465       3 Active     3711 5.00%      17.0       113 422.htm           N
                                                      cragar industries
466       3 Active     3714 5.00%      10.0       323 11.htm            Y
                                                      delco remy
467       3 Active     3714 3.00%      15.0       360 779.htm           Y
                                                      delco remy
468       3 Active     3714 3.00%      15.0       361 818.htm           Y
469       3 Active     3714 6.00%      99.0       434 edelbrock 398.htm
                                                      Edelbrock
470       3 Active     3714 5.00%      99.0      1977 Corp.htm          Y                 Manufacture, market, distribute, package, label and sell the licensed products. Righ
                                                      escrub
                                                      environmental
471       3 Active     3714 10.00%     15.0       468 183.htm           Y
                                                      turbodyne
                                                      technologies
472       3 Active     3714 3.70%      -1.0      1202 22.htm            Y                 Exclusive right to make, have made, use and sell products incorporating the licen
                                                      turbodyne
                                                      technologies
473       3 Active     3714 3.70%      99.0      1203 23.htm            Y                 Exclusive license under patent and proprietary rights and Turbodyne improvemen
                                                      williams
474       3 Active     3714 3.00%      17.0      1260 controls175.htm Y                   Exclusive right to use technical information to make, have made, use and sell the
                                                      decrane aircraft
475       3 Active     3728 5.00%      -1.0       359 holdings 886.htm N
                                                      American Eagle
476       3 Active     3751 3.00%      5.0       1935 Motor.htm         Y                 Use of the "Yankee Engineuity" name in sales and marketing of motorcycle parts
                                                      norton motors
477       3 Active     3751 2.50%      99.0       860 635.htm           Y

                                                                                  Plan1
                                                                                                                                                                A(4)
          P           Q          R           S
                                                     Case
                                                       T
                                                          8:15-cv-03940-PX
                                                               U      V
                                                                           Document
                                                                           W     X
                                                                                    109-4
                                                                                        Y
                                                                                          FiledZ 10/11/18
                                                                                                       AA
                                                                                                          Page
                                                                                                            AB
                                                                                                               44 ofAC78                                                   AD        AE   AF     AG

 450

 451
 452
 453utilizing the licensed process and/or the licensed designs, and other intellectual property.
 cts
 454

 455

ls456
   of assembly incorporating the products) in Japan for integration in Japan, and (ii) to sell them to Japanese customers in any country of the world, except for North America, f

 457

 458


 459

 460

 461

 462
 territory. Non-exclusive license to use the technology for R&D in the territory. Non-exclusive, worldwide license to sell and distribute the products.
 sing
 463 technical know-how. Exclusive right and license to use the trademarks in connection with the manufacture, distribution, sale and marketing of the products.
 sing
 464 technical know-how. Exclusive right and license to use the trademarks in connection with the manufacture, distribution, sale and marketing of the products.

 465

 466

 467

 468
 469

 470
  ts. Right to sublicense.


 471


  licensed technology. Right to grant sublicenses.
 472


 ements, with the right to sublicense, to make, have made, use and sell products incorporating the technology. Exclusive license under Turbodyne's owned portion of any joint improve
 473

 ell
 474the licensed products and parts therefor. Exclusive right to make, have made, use and sell the licensed products and parts therefor.

 475

le476
   parts and accessories.

 477

                                                                                                         Plan1
                                                                                                                                                                                          A(4)
      AH   AI   AJ   AK
                          Case
                            AL
                               8:15-cv-03940-PX
                                   AM     AN
                                                Document
                                                AO   AP
                                                         109-4
                                                            AQ
                                                               FiledAR10/11/18
                                                                            AS
                                                                               Page
                                                                                 AT
                                                                                    45 ofAU78   AV   AW   AX     AY

450

451
452
453
454

455

456

457

458


459

460

461

462
463
464

465

466

467

468
469

470


471


472


473

474

475

476

477

                                                         Plan1
                                                                                                          A(4)
      A         B    C       D
                                   Case
                                     E
                                        8:15-cv-03940-PX
                                             F        G
                                                         Document 109-4
                                                                  H
                                                                        Filed 10/11/18
                                                                               I       J
                                                                                         Page 46
                                                                                              K
                                                                                                 of 78L                                     M           N           O
                                                    norton motors
478       3 Active   3751 2.50%    99.0      1390   636.htm           Y                 Use of the licensed name in connection with the manufacture, marketing and sale
                                                    norton motors
479       3 Active   3751 1.00%    99.0       861   636.htm           Y                 Use of the licensed name in connection with the sale of superbyke spare parts.
                                                    spacehab
480       3 Active   3760 2.00%    15.0      1115   836.htm           U
                                                    compudyne
481       3 Active   3812 2.00%    99.0       300   1203.htm          U

                                                  genomic
482       3 Active   3821 2.00%    -1.0       543 solutions 134.htm   U
483       3 Active   3821 5.00%    20.0       804 misonix 832.htm     Y                 Evaluate, develop, test, conduct clinical trials, obtain governmental approvals, ma
484       3 Active   3821 5.00%    10.0       805 misonix 837.htm
                                                  ixata group
485       3 Active   3823 5.00%    17.0       697 937.htm             Y
                                                  material tech
486       3 Active   3823 5.00%    17.0       764 895.htm             Y                 Right to make, have made, use and sell licensed products to obtain electrochemic

                                                  schmitt industries
487       3 Active   3823 5.00%    17.0      1052 573.htm            U                  Assignment to the licensee of right, title and interest in and to the technology, inc
                                                  therma wave
488       3 Active   3823 6.00%    10.0      1175 847.htm            Y                  Exclusive right to use the licensed intellectual property rights to manufacture, use
489       3 Active   3825 10.00%   -1.0       326 credence systems 639.htm
490       3 Active   3826 5.00%    17.0       211 calypte biomedical 1115.htm
                                                  cell robotics
491       3 Active   3826 8.00%    3.0        242 581.htm            Y

                                                  elgin technologies
492       3 Active   3826 2.50%    99.0       437 107.htm            N
                                                  inverness
493       3 Active   3826 10.00%   99.0      2336 medical.htm        Y                  Make, have made, use, sell and import the product. Right to sublicense (a) the righ
                                                  micro
                                                  therapeutics
494       3 Active   3826 1.00%    99.0       794 1005.htm           Y                  Rights to sublicense, to make, have made, use and sell or otherwise dispose of th

495       3 Active   3826 2.00%    -1.0       820 nanogen 439.htm N                     Practice intellectual property in connection with any of the licensee's other joint ve
496       3 Active   3826 6.00%    17.0      1069 selfcare 515.htm N                    Non-exclusive right to make, have made for its own use and sale, use, offer for sa
                                                  optical coating
497       3 Active   3827 3.00%    99.0       878 478.htm             N                 Transferable exclusive license to manufacture and sell products by means of mult
                                                  input output
498       3 Active   3829 5.00%    8.0        655 600.htm             U
499       3 Active   3841 .10%     17.0        84 aksys 1166.htm Y                      Right to incorporate the invention into an integrated assembly that also includes a
                                                  american biomed
500       3 Active   3841 5.00%    10.0       107 372.htm             Y                 Make, have made, use, import, sell and offer for sale licensed products.
                                                  american biomed
501       3 Active   3841 5.00%    10.0       108 382.htm             Y                 Exclusive license to use the licensed patents and to manufacture and sell the lice
                                                  arrow
                                                  international
502       3 Active   3841 10.00%   17.0       142 1117.htm            Y
503       3 Active   3841 5.00%    -1.0       143 arrow international 864.htm
                                                  conceptus
504       3 Active   3841 4.00%    99.0       303 699.htm             Y
                                                  Haemacure
505       3 Active   3841 5.00%    17.0      2014 Corp.htm            N                 Make, use, sell, offer for sale, research and develop products in a specific field of

                                                                                Plan1
                                                                                                                                                              A(4)
         P           Q           R           S
                                                    Case
                                                      T
                                                         8:15-cv-03940-PX
                                                              U      V
                                                                          Document
                                                                          W     X
                                                                                   109-4
                                                                                       Y
                                                                                         FiledZ 10/11/18
                                                                                                      AA
                                                                                                         Page
                                                                                                           AB
                                                                                                              47 ofAC78                                                          AD     AE   AF     AG

478
d sale of engines and other merchandise.

479

480

481


482
483
ls, make, have made, use, practice, manufacture, have manufactured, sell, transfer or commercialize licensed products; practice and use the know-how and the trademarks.
484

485

chemical
486      data on metals to determine the fatigue status of such metals.


487
y, including the right to file for and prosecute patent applications in the name of Schmitt relating to the technology.

e,
488use and sell the licensed products.
489
490

491


492

493
the right to use, (b) the right to make the product for sale to IMT or entities directly or indirectly controlled by IMT, (c) the right to resell products purchased from IMT or ent


494
e of the licensed products.

joint
 495 venture arrangements or corporate collaborations.
 496
  for sale, sell, and import the licensed products and to practice the methods claimed in the licensed patents in connection with such products. Right to extend to customers purchas

of
497multi-layer automatic continuous coating technology on rolls of extruded sheet aluminum. Non-transferable non-exclusive license to manufacture and sell antireflective film for di

 498
ludes
 499 a system for hemodialysis.

500

501
 e licensed inventions. Exclusive right to utilize the processes involved in manufacturing the licensed inventions.


502
503

504

ield
505 of use.

                                                                                                            Plan1
                                                                                                                                                                                             A(4)
      AH   AI   AJ   AK
                          Case
                            AL
                               8:15-cv-03940-PX
                                   AM     AN
                                                Document
                                                AO   AP
                                                         109-4
                                                            AQ
                                                               FiledAR10/11/18
                                                                            AS
                                                                               Page
                                                                                 AT
                                                                                    48 ofAU78   AV   AW   AX     AY

478

479

480

481


482
483
484

485

486


487

488
489
490

491


492

493


494

495
496

497

498
499

500

501


502
503

504

505

                                                         Plan1
                                                                                                          A(4)
      A           B    C         D
                                       Case
                                         E
                                            8:15-cv-03940-PX
                                                 F        G
                                                             Document 109-4
                                                                      H
                                                                            Filed 10/11/18
                                                                                   I       J
                                                                                             Page 49
                                                                                                  K
                                                                                                     of 78L                                     M          N           O
                                                      hypertension
                                                      diagnotics
506       3 Active     3841 2.00%      17.0       595 650.htm           Y
                                                      i flow corp
507       3 Active     3841 2.00%      99.0       596 1186.htm          Y
508       3 Active     3841 25.00%     3.0        640 implant sciences 551.htm

                                                      Implant Sciences
509       3 Active     3841 5.00%      99.0      2030 Cor.htm            Y                   Use of any technology specifically developed by CardioTech for use in the manuf
510       3 Active     3841 2.00%      5.0        751 luther medical products 1048.htm
                                                      medical device
511       3 Active     3841 5.00%      10.0       777 494.htm            Y                   Exclusive marketing and sales rights. Right to modify specifications to meet clinic
                                                      nmt medical
512       3 Active     3841 1.00%      5.0        857 25.htm             U
                                                      nmt medical
513       3 Active     3841 1.00%      1.8        858 653.htm            Y                   The inventions are assigned to the licensee.
                                                      ocurest lab
514       3 Active     3841 4.00%      -1.0       875 1036.htm           Y
                                                      ocurest lab
515       3 Active     3841 5.00%      17.0       876 1037.htm           Y                   Make, use and sell eyedrop solutions contained in dispensers and market them in
                                                      quantech ltd
516       3 Active     3841 4.00%      99.0       979 152.htm            Y                   Exclusive right to make, have made, use and sell the licensed products.

517       3 Active     3841 7.00%      17.0      2371 Quantech Ltd.htm Y                     Develop, manufacture, have manufactured, sell or have sold products for the field
518       3 Active     3841 5.25%      17.0       988 quidel.htm        N                    Non-exclusive right to i) make, have made, use, sell, offer for sale and import the
519       3 Active     3841 10.00%     99.0       991 radiance medical 474.htm
                                                      Retrac Medical
520       3 Active     3841 10.00%     10.0      2112 Inc 2.htm         Y

521       3 Active     3841 3.00%      99.0      1107 sonosite 454.htm Y                     Transfer, assignment, and conveyance from ATL of all of ATL's right, title, and int
522       3 Active     3841 4.00%      99.0      1418 sonosite 454.htm

523       3   Active   3841   3.00%    99.0      1108   sonosite 738.htm N                   Transfer of licensor's rights to the "Handheld Technology" to the licensee. Licens
524       3   Active   3841   5.00%    99.0      1214   univec 902.htm                       Non-exclusive right to make, have made, use and/or sell the licensed invention. U
525       3   Active   3841   6.00%    17.0      2260   Univec Inc.htm      U
526       3   Active   3841   6.00%    17.0      2259   Univec Inc.htm      Y
527       3   Active   3841   5.00%    17.0      2148   Univec Inc.htm      U                Use of the claims and designs of the licensed patent.
528       3   Active   3841   5.00%    17.0      1221   uroplasty 1122.htm                   Non-exclusive rights to make, have made, use and sell the licensed products and
529       3   Active   3841   5.00%    99.0      1222   uroplasty 1123.htm                   Exclusive rights under the licensed patents to make, use and sell certain products
530       3   Active   3841   1.00%    99.0      1223   utah medical 594.htm                 Purchase of assets
531       3   Active   3841   2.00%    -1.0      2306   Vivus Inc.htm
532       3   Active   3842   4.00%    17.0       261   chad therapeutics 633.htm
533       3   Active   3842   15.00%   7.0        391   dexterity surgical 392.htm
534       3   Active   3842   2.00%    7.0        478   exactech 1153.htm
535       3   Active   3842   2.00%    7.0        479   exactech 1154.htm
536       3   Active   3842   7.00%    7.0        480   exactech 1178.htm
                                                        sonic innovations
537       3 Active     3842 3.00%      17.0      1104   129.htm             N                Right to make, have made, use, import, sell or otherwise dispose of the licensed
                                                        sonic innovations
538       3 Active     3842 5.00%      99.0      1105   130.htm             N                Right to make, have made, modify, use, market and sell the products for licensed
                                                        sonic innovations
539       3 Active     3842 5.00%      99.0      1106   88.htm              N                Make, have made, modify, use, market and sell the licnesed products for non-hea
                                                        Wilshire
540       3 Active     3842 15.00%     5.3       2154   Technoloige.htm Y                    Use of certain polymers to manufacture polymers and the licensed product, subjec

                                                                                     Plan1
                                                                                                                                                                 A(4)
         P            Q         R          S
                                                  Case
                                                    T
                                                       8:15-cv-03940-PX
                                                            U      V
                                                                        Document
                                                                        W     X
                                                                                 109-4
                                                                                     Y
                                                                                       FiledZ 10/11/18
                                                                                                    AA
                                                                                                       Page
                                                                                                         AB
                                                                                                            50 ofAC78                                                    AD       AE    AF     AG


506

507
508


509
 anufacture or coating of the stents.
510

t511
  clinical or market needs. Use of names and logos.

512

513

514

515 in conjunction with the trademarks.
hem

516

517
e field of research applications, provided, however, that MCC shall not develop, manufacture or have manufactured products which are covered by one or more valid claims of the HTS P
518
rt the licensed products; ii) practice the methods claimed in the licensed patents; iii) extend to its customers the right to use and sell these products and to practice these me
519

520

521
nd interest in and to the licensed technology.
522

523
 icense to use ATL technology in connection with the development, manufacture, sale, and maintenance of handheld ultrasound devices.
524 Use of know-how.
tion.
525
526
527
528
ts and to practice and have practiced the licensed methods.
529
oducts.
530
531
532
533
534
535
536

nsed products.
537

ensed applications.
538

 n-hearing applications (i.e. other than hearing assistance, hearing restoration, hearing enhancement, hearing protection, hearing simulation or hearing replacement).
539

 subject to Wilshire's obligation to purchase polymers from DuPont. License to confidential DuPont information to make, use and sell the products in the the clean room, non-medical
540

                                                                                                       Plan1
                                                                                                                                                                                        A(4)
      AH   AI   AJ   AK
                          Case
                            AL
                               8:15-cv-03940-PX
                                   AM     AN
                                                Document
                                                AO   AP
                                                         109-4
                                                            AQ
                                                               FiledAR10/11/18
                                                                            AS
                                                                               Page
                                                                                 AT
                                                                                    51 ofAU78   AV   AW   AX     AY


506

507
508


509
510

511

512

513

514

515

516

517
518
519

520

521
522

523
524
525
526
527
528
529
530
531
532
533
534
535
536

537

538

539

540

                                                         Plan1
                                                                                                          A(4)
      A            B   C           D
                                        Case
                                          E
                                             8:15-cv-03940-PX
                                                  F        G
                                                              Document 109-4
                                                                       H
                                                                             Filed 10/11/18
                                                                                    I       J
                                                                                              Page 52
                                                                                                   K
                                                                                                      of 78L                                        M           N           O
541       3   Active    3845   3.00%    99.0       218   cambridge heart 1121.htm
542       3   Active    3845   2.00%    15.0       219   cambridge heart 1146.htm
543       3   Active    3845   2.00%    15.0       220   cambridge heart 1147.htm
544       3   Active    3845   2.00%    15.0       221   cambridge heart 1148.htm
545       3   Active    3845   2.00%    15.0       222   cambridge heart 1149.htm
546       3   Active    3845   1.00%    20.0       231   cardiac science 66.htm
                                                         Celsion Corp
547       3   Active   3845    5.00%    20.0      1950   2.htm              Y                   Right to make, have made, use, lease and sell the products and to use the proce
548       3   Active   3845    7.00%    -1.0       328   criticare systems 532.htm
549       3   Active   3845    8.00%    8.0        454   endocare 1006.htm
550       3   Active   3845    10.00%   5.0        467   escalon medical 477.htm
551       3   Active   3845    5.00%    17.0       545   genstar therapeutics 386.htm
552       3   Active   3845    3.00%    17.0       546   genstar therapeutics 387.htm
553       3   Active   3845    10.00%   -1.0       548   genstar therapeutics 389.htm
554       3   Active   3845    6.00%    17.0       716   lasersight 846.htm
555       3   Active   3845    4.00%    99.0       756   magna lab 804.htm
                                                         Masimo Corp
556       3 Active     3845 10.00%      99.0      2049   2.htm              Y
                                                         Masimo Corp
557       3 Active     3845 3.00%       99.0      2238   2.htm              Y

558       3 Active     3845 10.00%      2.0       2051 Masimo Corp.htm N                        To make, use and sell devices incorporating LABS technology for use in blood gluc
559       3 Active     3845 5.00%       17.0       910 palomar medical 469.htm                  Exclusive license to make, have made, use and sell products and to perform serv
560       3 Active     3845 5.00%       17.0       911 palomar medical technologies 843.htm     Non-exclusive license to make, use, lease, or sell lasers, laser systems, and low
                                                       Somanetics
561       3   Active   3845    9.00%    10.0      2132 Corp.htm            Y                    License, with a right to sublicense, to the rights under the patent. License, with a
562       3   Active   3845    2.00%    -1.0      1112 source scientific 1194.htm
563       3   Active   3845    3.00%    -1.0      1118 spectrx 897.htm Y                        Use and exploitation of the licensed technology to make, have made, use, marke
564       3   Active   3845    3.00%    17.0      1120 spectrx 955.htm                          Use and exploitation of the licensed technology to make, have made, use, marke
565       3   Active   3845    6.00%    17.0      1121 spectrx 956.htm U                        Sole commercial (non-U.S.-Government) license to manufacture, use, sell or offe
566       3   Active   3845    20.00%   99.0      1246 vista medical 697.htm                    Exclusive distributorship (right to market, sell and distribute certain products).
567       3   Active   3851    4.00%    5.0        165 bacou usa 721.htm
568       3   Active   3851    2.00%    20.0       525 gargoyles 1127.htm
569       3   Active   3851    7.50%    -1.0       528 gargoyles 689.htm
570       3   Active   3851    7.50%    3.0        529 gargoyles 896.htm
571       3   Active   3851    9.20%    99.0       715 laser power 178.htm
572       3   Active   3851    6.00%    17.0      1127 staar surgical company 913.htm           Non-exclusive right to use the licensed patents to manufacture, have manufacture
573       3   Active   3851    6.00%    5.3       1131 starr surgical 417.htm                   Non-exclusive rights under the licensed patent.
                                                       ASI
574       3   Active   3861    5.00%    5.0       2270 Technology.htm Y                         Assignment of all of the rights, title, interest and benefit in and to the licensed GPA
575       3   Active   3861    5.00%    17.0       346 cymer 1079.htm
576       3   Active   3861    5.00%    2.0        347 cymer 1080.htm
577       3   Active   3861    5.00%    2.0        348 cymer 1081.htm
578       3   Active   3861    2.00%    17.0       778 medical dynamics 1208.htm                Right to use the licensed technology in the human and veterinay field for the man
579       3   Active   3861    5.00%    3.5       1043 safari associates 37.htm                 Exclusive right to use the licensed marks in connection with the manufacture and
580       3   Active   3873    7.00%    5.0        532 gary player 212.htm

581       3 Active     3931 7.00%       15.8      2377 QRS Music 5.htm Y                        License and privilege to use current and future releases of source material for the
                                                       QRS Music
                                                       Technologie
582       3   Active   3931    7.00%    16.0      2106 2.htm           Y                        Use of current and future releases of the source material for the purpose of develop
583       3   Active   3931    7.00%    15.8      2292 QRS Music.htm Y                          Right, license and privilege to use current and future releases of Source Material
584       3   Active   3944    8.00%    2.0        476 eutech 374.htm
585       3   Active   3944    5.00%    -1.0       513 fundex games 1038.htm

                                                                                                                                                                      A(4)
586       3   Active   3944    8.00%    2.5        514 fundex games 1039.htm
                                                                                        Plan1
          P          Q           R           S
                                                   Case
                                                     T
                                                        8:15-cv-03940-PX
                                                             U      V
                                                                         Document
                                                                         W     X
                                                                                  109-4
                                                                                      Y
                                                                                        FiledZ 10/11/18
                                                                                                     AA
                                                                                                        Page
                                                                                                          AB
                                                                                                             53 ofAC78                                                     AD           AE   AF     AG
 541
 542
 543
 544
 545
 546

 processes derived from the licensed patents. Right to grant sublicenses.
 547
 548
 549
 550
 551
 552
 553
 554
 555

 556

 557

 558glucose measurement and total hemoglobin measurement applications for distribution directly or through distributors to hospitals, only for use in hospitals. Right to sell such d
lood
 559
   services.
 d low power laser tubes.
 560

 ith a right to sublicense, to use and employ the knowledge, information, trade secrets, know-how, intellectual property, copyrights, developments and related proprietary infor
561
562
  arket, lease and sell the licensed products and to practice the licensed methods.
563
  arket, lease and sell the licensed products and to practice the licensed methods.
564
 r offer for sale certain products.
565
566
567
568
569
570
571
factured,
572        sell, distribute and market the licensed products and to practice the inventions covered by the licensed patents.
573

  d GPA patents, related technology, equipment and all other related intellectual property rights.
 574
 575
 576
 577
e578
   manufacture and sale of certain products.
 e and sale of the licensed products.
 579
 580

for
581the purpose of developing, manufacturing and marketing data tapes, magnetic disks or other magnetic or optical means of memory storage. Licensee's rights extend only to the d


 developing, manufacturing and marketing data tapes, magnetic disks or other magnetic or optical means of memory storage.
 582
 terial for the purpose of developing, manufacturing and marketing data tapes, magnetic disks or other magnetic or optical means of memory storage.
 583
 584
 585

                                                                                                                                                                                             A(4)
 586
                                                                                                         Plan1
      AH   AI   AJ   AK
                          Case
                            AL
                               8:15-cv-03940-PX
                                   AM     AN
                                                Document
                                                AO   AP
                                                         109-4
                                                            AQ
                                                               FiledAR10/11/18
                                                                            AS
                                                                               Page
                                                                                 AT
                                                                                    54 ofAU78   AV   AW   AX     AY
541
542
543
544
545
546

547
548
549
550
551
552
553
554
555

556

557

558
559
560

561
562
563
564
565
566
567
568
569
570
571
572
573

574
575
576
577
578
579
580

581


582
583
584
585

                                                                                                          A(4)
586
                                                         Plan1
      A            B   C           D
                                        Case
                                          E
                                             8:15-cv-03940-PX
                                                  F        G
                                                              Document 109-4
                                                                       H
                                                                             Filed 10/11/18
                                                                                    I       J
                                                                                              Page 55
                                                                                                   K
                                                                                                      of 78L                                           M            N           O
587       3   Active    3944   8.00%    2.0        515   fundex games 1040.htm
588       3   Active    3944   8.00%    3.5        517   futech interactive 374.htm
589       3   Active    3944   7.00%    3.0        519   futech interactive 376.htm
590       3   Active    3944   5.00%    5.0        520   futech interactive 377.htm
591       3   Active    3949   5.00%    16.0      2314   adams golf.htm
592       3   Active    3949   2.00%    1.0         83   ajay sports 427.htm
593       3   Active    3949   3.25%    10.0       131   arnold palmer 489.htm
594       3   Active    3949   3.50%    2.3       1430   bollinger 1111.htm
595       3   Active    3949   5.00%    2.3        188   bollinger 1111.htm
596       3   Active    3949   5.00%    9.6        206   callaway golf 424.htm
597       3   Active    3949   3.00%    99.0       806   mkr holdings 356.htm                     Manufacture, market and sell the licensed products using the trademark "Marker"
598       3   Active    3949   1.00%    -1.0      1033   rollerball 848.htm                       Transfer of rights to the licensed products to the licensee.
599       3   Active    3949   2.50%    -1.0      1034   rollerball 849.htm                       Transfers of all rights, title and interest in and to all patents, trademarks, copyrigh
600       3   Active    3949   1.00%    -1.0      2163   rollerball 849.htm
601       3   Active    3949   3.00%    -1.0      1035   rollerball international 725.htm         Transfer of all rights to all patents, trademarks, copyrights and other intellectual p
602       3   Active    3949   1.80%    -1.0      1416   rollerball international 725.htm
603       3   Active    3949   5.00%    5.0       1040   s2 golf 71.htm                           Non-exclusive (exclusive) right to use the logos in connection with the manufactu
604       3   Active    3949   5.00%    7.5       1041   s2 golf 932.htm                          Non-exclusive license to use the logos in connection with the manufacture, distribu
605       3   Active    3949   3.50%    7.3       2294   S2 Golf.htm          Y                   Right and license to use the Golfer Identification in connection with the manufactu
606       3   Active    3949   10.00%   3.0       1165   teardrop golf 1027.htm                   Exclusive right to use the licensed intellectual property in connection with the man
607       3   Active    3949   5.00%    5.0       1211   united golf 719.htm                      Exclusive right to use the licensed trademark only in connection with the manufac
608       3   Active    3949   10.00%   3.0       2150   Variflex Inc.htm     Y                   Make, have made, import, use, lease, offer to sell, sell, and/or otherwise dispose
609       3   Active    3949   16.00%   4.0       2155   Xdogs Com.htm Y                          Import the products and use the trademarks in connection with the products.
                                                         Pentech
                                                         International
610       3 Active     3950 10.00%      5.0       2090   2.htm                N
611       3 Active     3990 5.50%       5.0        169   benthos 470.htm
                                                         earthfirst
612       3 Active     3990 3.00%       .0        2322   tech.htm             Y
613       3 Active     3990 6.00%       17.0       799   milestone scientific 922.htm             Make, use and sell the licensed products.
614       3 Active     3990 4.00%       5.0        908   pacific power group 1118.htm             Non-exclusive license to use the components to develop, use, and support the lic
                                                         Perfectdata
615       3   Active   3990    4.25%    99.0      2392   Corp_a.htm           Y                   Right to license or purchase the intellectual property.
616       3   Active   3990    5.00%    12.0      1088   silk botanicals 307.htm                  Exclusive license to right to market and distribute artificial greenery and floral arra
617       3   Active   3990    5.00%    12.0      1089   silk botanicals 308.htm                  Exclusive right to assemble and distribute "water-look" floral arrangements with th
618       3   Active   4812    50.00%   99.0       717   lcc international 240.htm
619       3   Active   4833    15.00%   5.0        236   cbs 463.htm
620       3   Active   4911    20.00%   33.0       233   catalyst vidalia 119.htm
621       3   Active   4911    45.00%   99.0       486   far west 1175.htm
622       3   Active   4911    45.00%   -1.0       490   far west electric energy fund 1103.htm
                                                         MR3 Systems
623       3 Active     4953 4.00%       5.0       2222   Inc.htm              U
624       3 Active     4955 6.00%       99.0      1204   u s liquids 658.htm                      Purchase of assets
625       3 Active     5013 3.00%       17.0       703   jpe 63.htm
                                                         Hidenet Secure
626       3   Active   5040    1.00%    -1.0      2015   Archi.htm            Y                   The assignor assigns all of its right, title and interest in and to both tangible and int
627       3   Active   5045    20.00%   99.0      1063   scs solars 176.htm                       Non-exclusive right to market the software worldwide as an ORBIT branded produ
628       3   Active   5045    20.00%   99.0      1064   scs solars 177.htm                       Non-exclusive license to market and distribute the software as an integral elemen
629       3   Active   5047    5.00%    -1.0       116   angeion 529.htm
630       3   Active   5047    5.00%    19.0       225   cantel medical 1190.htm
631       3   Active   5047    5.00%    19.0       228   cantel medical 1199.htm
632       3   Active   5047    2.00%    17.0       461   ep medsystems 921.htm

                                                       ep

                                                                                                                                                                          A(4)
633       3 Active     5047 1.00%       17.0      2324 medsystems.htm N
                                                                                      Plan1
           P           Q           R           S
                                                   Case 8:15-cv-03940-PX Document 109-4 Filed 10/11/18 Page 56 of 78
                                                          T           U            V          W          X           Y           Z           AA          AB         AC         AD    AE   AF     AG
587
588
589
590
591
592
593
594
595
596
arker".
597
598
599
pyrights  and other intellectual property rights, ideas and know-how associated with the licensed technology.
600
601
tual property, ideas and know-how associated with the licensed product.
602
603
 facture, distribution and sale of the non-exclusive (exclusive)articles.
604
distribution and sale of the non-exclusive articles. During the initial term of this agreement (4.5 years) the exclusive and for the rest of the term the non-exclusive license to
605
ufacture, advertisement, distribution and sale of licensed products.
606
e manufacture, distribution, advertisement, promotion and sale of golf putters.
607
 nufacture, sale, distribution, advertising, and promotion of certain golf products. Non-exclusive one-year license for golf hats and golf balls.
608
 pose of licensed products; enforce issued patents, including but not limited to, initiating legal proceedings against unrelated third parties for infringement of issued patents
609


610
611

612
613
the licensed products. This includes the right to use and reproduce the components, to prepare modified components, and to distribute the licensed products.
614

615
al
616arrangements with the licensed trademarks.
with
617 the "Forever Fresh(R)" trademark.
618
619
620
621
622

623
624
625

 and intangible property, and transfers the related equipment to the assignee.
626
 product. Rights to the use of TOURTEK's trade name and mark: "TourTek" and "TourTek Solutions".
627
lement of the licensee's SolarNet service.
628
629
630
631
632



                                                                                                                                                                                          A(4)
633
                                                                                                           Plan1
      AH   AI   AJ   AK
                          Case
                            AL
                               8:15-cv-03940-PX
                                   AM     AN
                                                Document
                                                AO   AP
                                                         109-4
                                                            AQ
                                                               FiledAR10/11/18
                                                                            AS
                                                                               Page
                                                                                 AT
                                                                                    57 ofAU78   AV   AW   AX     AY
587
588
589
590
591
592
593
594
595
596
597
598
599
600
601
602
603
604
605
606
607
608
609


610
611

612
613
614

615
616
617
618
619
620
621
622

623
624
625

626
627
628
629
630
631
632



                                                                                                          A(4)
633
                                                         Plan1
      A           B    C         D
                                       Case
                                         E
                                            8:15-cv-03940-PX
                                                 F        G
                                                             Document 109-4
                                                                      H
                                                                            Filed 10/11/18
                                                                                   I       J
                                                                                             Page 58
                                                                                                  K
                                                                                                     of 78L                                           M            N          O
                                                        GMP Companies
634       3 Active     5047 2.00%      20.0      2010   Inc.htm              Y                   Manufacture, market, distribute and sell licensed devices to hospitals, healthcare
635       3 Active     5047 3.00%      -1.0       833   national boston 309.htm
                                                        Rubicon Medical
636       3   Active   5047   3.00%    15.0      2118   Inc.htm              Y                   Use of the patents to manufacture and sell the licensed products. Right to grant s
637       3   Active   5047   15.00%   17.0      1051   scantek medical 815.htm                  Exclusive right to assemble, use, and sell the licensed device. The latter incorpor
638       3   Active   5047   5.00%    17.0      1205   u s medical instrument 1065.htm          Exclusive license under the patents and under the technical data and trade styles
639       3   Active   5047   6.00%    17.0      1206   u s medical instruments 1064.htm         Exclusive right to manufacture, have manufactured, use and sell the licensed pro
640       3   Active   5090   5.00%    2.0        417   dynamic international 601.htm
641       3   Active   5099   20.00%   20.0       344   cvi technology 834.htm
642       3   Active   5099   50.00%   10.0       541   genius products 255.htm
643       3   Active   5122   7.00%    3.3        440   empyrean bioscience 231.htm
644       3   Active   5122   6.00%    3.3        441   empyrean bioscience 232.htm
645       3   Active   5122   5.00%    10.0       443   empyrean bioscience 260.htm
646       3   Active   5122   5.00%    -1.0       446   empyrean bioscience 284.htm
647       3   Active   5122   5.00%    10.0       450   empyrean bioscience 340.htm
648       3   Active   5122   2.00%    10.0       451   empyrean bioscience 341.htm
649       3   Active   5122   5.00%    99.0       865   nu ski 425.htm                           Exclusive right to use the licensed marks and names.
650       3   Active   5122   5.00%    20.0       867   nu skin enterprises 1060.htm             Exclusive right to use and sublicense the licensed marks.
651       3   Active   5122   5.00%    19.0       868   nu skin enterprises 887.htm              Exclusive right to use and sublicense the licensed marks and names.
652       3   Active   5122   5.00%    5.0       1067   sel-leb marketing 905.htm                Exclusive right to utilize the licensed marks in connection with the production, ma
653       3   Active   5122   5.00%    99.0      1138   stockwalk com 487.htm
654       3   Active   5140   3.00%    5.0        362   delicious brands 603.htm
655       3   Active   5140   4.00%    5.0        363   delicious brands 604.htm
656       3   Active   5140   3.00%    2.0        364   delicious brands 668.htm
657       3   Active   5140   3.00%    11.0       365   delicious brands 669.htm
658       3   Active   5140   2.00%    2.0        366   delicious brands 670.htm
659       3   Active   5140   15.00%   1.0        483   famous fixins 68.htm
660       3   Active   5140   4.00%    99.0      1258   weider nutrition international 936.htm   Exclusive right to distribute, advertise, promote and market the products.
661       3   Active   5621   .25%     16.0       166   barneys new 384.htm
662       3   Active   5621   5.00%    99.0       816   mother work 1143.htm                     Exclusive use of the licensed trademark in connection with the licensee's (distribu
663       3   Active   5735   6.00%    3.0        238   cdnow 466.htm
664       3   Active   5735   3.00%    -1.0       869   nutek 153.htm                            The licensee receives all right, title and interest to the product.
665       3   Active   5735   3.00%    -1.0       870   nutek 154.htm                            The licensee receives all right, title and interest to the product.
666       3   Active   5735   20.00%   -1.0       871   nutek 155.htm
                                                        Starbucks
667       3 Active     5810 5.00%      -1.0      2136   Corp.htm             U                   At the conclusion of the test, the parties shall review the results. Depending on th

                                                        CKE Restaurants
668       3   Active   5812   3.00%    4.4       1956   Inc.htm             N                    Develop and operate restaurants utilizing the licensed system. License existing a
669       3   Active   5812   .32%     -1.0      2342   outback steak.htm
670       3   Active   5944   5.00%    99.0      1179   tiffany and co 907.htm                   Use of the Peretti trademarks to promote, advertise, display and sell the products
671       3   Active   5945   3.00%    99.0       718   learningexpress 15.htm
672       3   Active   5961   5.00%    99.0       291   collegiate pacific 553.htm
673       3   Active   5961   5.00%    99.0       695   iturf 452.htm
674       3   Active   5961   4.00%    -1.0       819   n2k 829.htm
675       3   Active   5961   5.00%    99.0      1249   vitaminshoppe com 345.htm                Exclusive right to use and reproduce the licensed marks and all related content o
                                                        Vitaminshoppe
676       3 Active     5961 5.00%      -1.0      2227   Com Inc.htm         Y                    Use of The Vitamin Shoppe's trademarks, including the logo and name, in conne
677       3 Active     5990 1.00%      17.0       187   blue rhino 17.htm
                                                        Indymac ABS
678       3 Active     6189 5.00%      .0        2287   Inc.htm             U
679       3 Active     6211 9.00%      2.0       1287   galagen 520.htm
                                                        Aarica Holdings

                                                                                                                                                                       A(4)
680       3 Active     6770 5.00%      10.0      1933   Inc.htm             Y                    Use of technical information and the trademarks for the manufacturing, packaging
                                                                                      Plan1
          P           Q           R             S
                                                     Case
                                                       T
                                                          8:15-cv-03940-PX
                                                               U      V
                                                                           Document
                                                                           W     X
                                                                                    109-4
                                                                                        Y
                                                                                          FiledZ 10/11/18
                                                                                                       AA
                                                                                                          Page
                                                                                                            AB
                                                                                                               59 ofAC78                                                   AD          AE   AF     AG

 634
 hcare provider offices, and acute, subacute and chronic medical outpatient facilities.
 635

  636
  rant sublicenses.
  637
   orporates patent rights, technical information and know-how.
  638
  styles to make, use and sell the product only for the administration of pharmaceuticals or other fluids by syringe.
  639
   d products and methods. Right to grant sublicenses.
  640
  641
  642
  643
  644
  645
  646
  647
  648
  649
  650
  651
ion,
  652marketing and distribution of the licensed products.
  653
  654
  655
  656
  657
  658
  659
  660
  661
  662
  istributor's) retail stores.
  663
  664
  665
  666

 667
  on the results of the test, the parties may introduce the pastries at licensee's locations.


 668
 ting and prospective Carl's Jr. and Hardee's franchisees to develop and operate restaurants utilizing the licensed system in connection with their Carl's Jr. or Hardee's restauran
 669
 670
  ducts.
 671
 672
 673
 674
 675
 tent owned or controlled by VSI in conjunction with VitaminShoppe.com's (i) marketing or sale of products and services and (ii) use on Internet web pages.

 676
 onnection with the marketing and sale of products and services in online commerce.
 677

 678
 679


                                                                                                                                                                                            A(4)
 680
 kaging and distribution of certain products.
                                                                                                           Plan1
      AH   AI   AJ   AK
                          Case
                            AL
                               8:15-cv-03940-PX
                                   AM     AN
                                                Document
                                                AO   AP
                                                         109-4
                                                            AQ
                                                               FiledAR10/11/18
                                                                            AS
                                                                               Page
                                                                                 AT
                                                                                    60 ofAU78   AV   AW   AX     AY

634
635

636
637
638
639
640
641
642
643
644
645
646
647
648
649
650
651
652
653
654
655
656
657
658
659
660
661
662
663
664
665
666

667


668
669
670
671
672
673
674
675

676
677

678
679


                                                                                                          A(4)
680
                                                         Plan1
      A            B   C           D
                                        Case
                                          E
                                             8:15-cv-03940-PX
                                                  F        G
                                                              Document 109-4
                                                                       H
                                                                             Filed 10/11/18
                                                                                    I       J
                                                                                              Page 61
                                                                                                   K
                                                                                                      of 78L                                      M           N           O
681       3   Active    6770   12.00%   1.0        119   antra holdings 223.htm
682       3   Active    6770   18.00%   .8         120   antra holdings 224.htm
683       3   Active    6770   13.00%   .8         121   antra holdings 225.htm
684       3   Active    6770   15.00%   .8         122   antra holdings 226.htm
685       3   Active    6770   39.00%   99.0       162   axyn 335.htm
686       3   Active    6770   5.00%    8.0        234   cbq 163.htm
687       3   Active    6770   8.00%    9.0        235   cbq 410.htm
                                                         Iamg Holdings
688       3 Active     6770 8.00%       9.0       2237   Inc 2.htm           Y                 Own and operate an Internet Service Provider system to promote and sell the pro
                                                         Iamg Holdings
689       3   Active   6770    8.00%    9.0       2025   Inc 2.htm           Y                 Use of the trademarks on the products and on any packaging associated therewit
690       3   Active   6770    10.00%   4.0        659   integal technologie 141.htm
691       3   Active   6770    3.00%    .3         723   lek international 20.htm
692       3   Active   6770    5.00%    5.3        746   long distance 816.htm
                                                         Megachain Com
693       3 Active     6770 2.50%       20.0      2058   LTD 2.htm           Y                 To operate and use the system as well as the trademarks in connection with the o
694       3 Active     6770 7.00%       9.3        790   meridian usa 222.htm                  Right to use the licensed trademark in connection with the manufacture and mark

695       3 Active     6770 7.50%       99.0      2075 Novamed Inc.htm Y                       Use of manufacturing processes, material, breast implant technology, material, p
                                                       Nvid International
696       3   Active   6770    25.00%   2.0       2078 2.htm              Y                    Use of the intellectual property only for the purposes of manufacturing, having ma
697       3   Active   6770    5.00%    -1.0       958 powercold 536.htm
698       3   Active   6770    5.00%    -1.0       960 powercold 538.htm                       The licensee purchases various intangible assets from the licensor.
699       3   Active   6770    5.00%    2.0       1420 stan lee 93.htm    Y
700       3   Active   6770    5.00%    2.0       1129 stan lee 93.htm    Y
701       3   Active   6770    20.00%   -1.0      1421 stan lee 93.htm    Y
702       3   Active   6770    5.00%    99.0      1177 thinweb com 256.htm                     Use of the technology for application to the wireless database access market
                                                       Triad Innovations
703       3 Active     6770 .44%        99.0      2263 Inc.htm            Y
                                                       Triad Innovations
704       3 Active     6770 .66%        99.0      2262 Inc.htm            Y
                                                       Triad Innovations
705       3 Active     6770 .44%        99.0      2261 Inc.htm            Y
                                                       Triad Innovations
706       3 Active     6770 .44%        99.0      2142 Inc.htm            Y
707       3 Active     6770 10.00%      99.0      1254 wasatch interactive 14.htm              Right to market, distribute, sell and sublicense the licensed programs and derivat
708       3 Active     6794 2.00%       26.0       592 hydromer 281.htm

709       3 Active     6794 3.00%       20.0      2023 Hydromer Inc.htm Y                      To make, have made, use, sell, offer for sale and import the licensed products un
                                                       Quiznos Corp
710       3 Active     6794 7.00%       15.0      2109 2.htm               Y                   Use of the licensed marks and the licensed methods in connection with establish
711       3 Active     6794 2.00%       99.0      1235 vidikron technologies 306.htm           Use of the trademark in connection with the distribution and sale of audio, video a
712       3 Active     6795 6.00%       .0        2340 mesabi trust.htm Y
                                                       Apple Suites
713       3   Active   6798    4.00%    20.0      2381 Inc_a.htm           N                   Use the system at, and in connection with the operation of the hotel.
714       3   Active    700    3.00%    10.0       178 bionova holding 440.htm
715       3   Active    700    4.00%    25.0       237 cca companies 900.htm
716       3   Active   7011    3.00%    10.0       578 hilton hotels 485.htm
717       3   Active   7011    3.00%    5.0        922 park place 525.htm                      Non-exclusive right to use the "Hilton" mark.
718       3   Active   7011    3.00%    5.0        923 park place 530.htm                      Non-exclusive right to use the Hilton mark.
719       3   Active   7310    .20%     17.0       973 princeton video 817.htm                 Non-exclusive right to make, use, modify and sell products incorporating the licen
720       3   Active   7310    50.00%   2.2        983 quepasa com 453.htm                     Non-exclusive right to distribute Reuters' content by displaying it on the licensee's
721       3   Active   7359    30.00%   99.0      1000 regent group 239.htm                    Non-exclusive license to install, market, and distribute the QuickSource data set o
722       3   Active   7361    4.50%    3.0       2321 diversified.htm     Y

                                                                                                                                                                    A(4)
723       3   Active   7363    1.00%    17.0       563 gts duratek 1198.htm
                                                                                       Plan1
         P          Q           R           S
                                                  Case
                                                    T
                                                       8:15-cv-03940-PX
                                                            U      V
                                                                        Document
                                                                        W     X
                                                                                 109-4
                                                                                     Y
                                                                                       FiledZ 10/11/18
                                                                                                    AA
                                                                                                       Page
                                                                                                         AB
                                                                                                            62 ofAC78                                                     AD        AE   AF     AG
681
682
683
684
685
686
687

he
688products and to distribute information relating to PBA Tour and PBA Senior Tour events to the general public.

689
erewith and for the purpose of including the proprietary marks on marketing and sales literature and other materials promoting the products.
690
691
692

h693
  the operation of the system.
 694
  marketing of sugar-free, reduced-calorie chocolate-flavored syrup.

695
rial, products and improvements (including processing the formulation to be used in connection with the licensed product) Market and sell breast implant products.

 696manufactured, marketing and selling products directly to end-users. Right to grant sublicenses.
ing
 697
 698
 699
 700
 701
 702

703

704

705

706
erivative works thereof. Non-exclusive right to use, copy or otherwise reproduce, display, modify, correct defects or deficiencies in, and to prepare derivative works based on a
707
708

cts under new patents granted to Hydromer for radiopaque polymer coatings and the know-how required in Hydromer´s discretion. To practice the licensed patent rights.
709

ablishing
710       and operating a restaurant.
ideo and audio-video products.
711
712

713
714
715
716
717
718
  licensed technology.
719
nsee's
720 internet service, and to make copies to create that display.
a
721set of elements of Media's common stock database through the StockSiren web site.
722

                                                                                                                                                                                         A(4)
723
                                                                                                        Plan1
      AH   AI   AJ   AK
                          Case
                            AL
                               8:15-cv-03940-PX
                                   AM     AN
                                                Document
                                                AO   AP
                                                         109-4
                                                            AQ
                                                               FiledAR10/11/18
                                                                            AS
                                                                               Page
                                                                                 AT
                                                                                    63 ofAU78   AV   AW   AX     AY
681
682
683
684
685
686
687

688

689
690
691
692

693
694

695

696
697
698
699
700
701
702

703

704

705

706
707
708

709

710
711
712

713
714
715
716
717
718
719
720
721
722

                                                                                                          A(4)
723
                                                         Plan1
      A          B     C         D
                                       Case
                                         E
                                            8:15-cv-03940-PX
                                                 F        G
                                                             Document 109-4
                                                                      H
                                                                            Filed 10/11/18
                                                                                   I       J
                                                                                             Page 64
                                                                                                  K
                                                                                                     of 78L                                   M           N           O
724       3 Active      7363 5.00%     17.0      1307 gts duratek 1198.htm
                                                      Cityxpress Com
725       3   Active   7370   2.00%    1.0       1955 Corp.htm            N                Use, reproduce and display the D&B data internally for development of the compa
726       3   Active   7370   5.00%    15.0       995 rare medium group 1200.htm           Exclusive right and license (without the right to sublicense except to affiliates and
727       3   Active   7371   15.00%   3.0        367 delta capital 167.htm
728       3   Active   7371   15.00%   3.0        368 delta capital 168.htm
729       3   Active   7371   15.00%   3.0        371 delta capital 181.htm
730       3   Active   7371   15.00%   3.0        373 delta capital 189.htm
731       3   Active   7371   2.00%    17.0       544 genomica 98.htm
732       3   Active   7371   5.00%    99.0       556 gk intelligent 824.htm
733       3   Active   7371   5.00%    99.0       557 gk intelligent 825.htm
734       3   Active   7371   12.00%   2.0       2345 ptn media.htm       Y                To use, distribute, display and transmit Christina Aguilera's name, image, likenes
735       3   Active   7371   12.00%   2.0       1409 ptnmedia 661.htm
736       3   Active   7371   15.00%   3.0       1408 ptnmedia 661.htm                     Right to use the Tyra Banks name and likeness in creating, distributing and prom
737       3   Active   7371   15.00%   3.0        978 ptnmedia 661.htm                     Right to use the Taylor name and likeness in creating, distributing and promoting

                                                      Synthonics
738       3 Active     7371 3.00%      99.0      2140 Technologies.htm Y                   Use of the licensed technology
739       3 Active     7371 18.00%     99.0      1227 verisign 481.htm                     Exclusive license to: a)use, copy, modify, and prepare derivative works in source
                                                      Adam Com
740       3 Active     7372 30.00%     3.0       2380 Inc_a.htm            N               License to use, reproduce, distribute, transmit, sublicense, market and publicly dis
741       3 Active     7372 15.00%     3.0        164 baan co 381.htm
                                                      Brilliant Digital
742       3 Active     7372 10.00%     5.0       1947 En.htm               Y
743       3 Active     7372 10.00%     5.0        230 capita research 611.htm
                                                      Centura Software
744       3 Active     7372 6.00%      4.0       2216 Corp.htm             Y               Purchase of membership interest
745       3 Active     7372 1.00%      -1.0       305 connectsoft communication 838.htm
                                                      Datawatch
746       3 Active     7372 10.00%     99.0      2217 Corp.htm             Y
747       3 Active     7372 5.00%      99.0       398 digital origin 171.htm
                                                      Engineering
748       3   Active   7372   10.00%   99.0      1992 Animation.htm        U               Use of certain EDS software to develop and maintain certain VSA software produ
749       3   Active   7372   5.00%    -1.0       462 epicor sofeware 1163.htm
750       3   Active   7372   5.00%    10.0       463 epicor sofeware 1164.htm
751       3   Active   7372   1.00%    5.0        472 esps 371.htm
752       3   Active   7372   1.00%    5.0        473 esps 380.htm
753       3   Active   7372   10.00%   5.0        474 esps 418.htm
754       3   Active   7372   30.00%   7.0        562 gt interactive 204.htm
755       3   Active   7372   25.00%   3.0        607 ientertainment network 354.htm
756       3   Active   7372   10.00%   1.5       1346 imageware systems 188.htm
757       3   Active   7372   25.00%   1.5        624 imageware systems 188.htm
758       3   Active   7372   1.00%    7.0        625 imaginon 1150.htm
759       3   Active   7372   5.00%    99.0       651 infodata systems 750.htm
760       3   Active   7372   2.00%    99.0       652 infoseek 531.htm
761       3   Active   7372   3.00%    99.0       693 iteris 151.htm
762       3   Active   7372   3.00%    10.0       694 iteris 192.htm
763       3   Active   7372   8.00%    3.5       1379 microstrategy 27.htm
764       3   Active   7372   40.00%   3.0        797 microstrategy 27.htm
765       3   Active   7372   1.00%    99.0       812 momentum business 492.htm            Use, market, manufacture, reproduce, copy, sublicense, distribute, create derivat
766       3   Active   7372   6.00%    -1.0       813 momentum business 504.htm
767       3   Active   7372   10.00%   -1.0       848 netojects 399.htm                    Reproduce and create derivative works from the object code and source code ver
768       3   Active   7372   5.00%    5.0        851 new paradigm software 880.htm
                                                      Newsgurus Com

                                                                                                                                                                A(4)
769       3 Active     7372 9.00%      1.0       2074 Inc.htm              N               Use the software and documentation to operate Web-based health stores.
                                                                                   Plan1
         P           Q          R          S
                                                  Case
                                                    T
                                                       8:15-cv-03940-PX
                                                            U      V
                                                                        Document
                                                                        W     X
                                                                                 109-4
                                                                                     Y
                                                                                       FiledZ 10/11/18
                                                                                                    AA
                                                                                                       Page
                                                                                                         AB
                                                                                                            65 ofAC78                                                   AD        AE    AF     AG
724

company
725        directory. Reproduce and display D&B data in the company directory. Present the company Internet directory solely on the company's website at www.welcometosearch.com or a
s and subsidiaries) to make and/or have made the licensed product for use and sale in the field of use.
726
727
728
729
730
731
732
733
734
keness   and endorsement in connection with the proposed advertisement, promotion and sale of hand held computers running the Pa1mTM operating system.
735
736
 promoting the Banks Home Page. Right to repackage and reformat information contained in, or related to, the Banks Home Page for promotional, advertising and distribution-for-prof
737
 oting the Taylor Home Page. Right to repackage and reformat information contained in, or related to, the Taylor Home Page for promotional, advertising and distribution-for-profit


738
739 code and object code form; b) license, copy and distribute the software in source code and object code form to OEMs with rights to (i) modify functions, (ii) prepare deriv
ource

 740 display the content.
licly
 741

742
743

744
745

746
747

748
products.
749
750
751
752
753
754
755
756
757
758
759
760
761
762
763
764
erivative works, enhance and modify the developed technology (development tools or other core technologies developed or acquired by Momentum to develope Momentum products).
765
766
de
767versions of the software. Distribute the software and derivative works thereof in object code form.
768


                                                                                                                                                                                        A(4)
769
                                                                                                       Plan1
      AH   AI   AJ   AK
                          Case
                            AL
                               8:15-cv-03940-PX
                                   AM     AN
                                                Document
                                                AO   AP
                                                         109-4
                                                            AQ
                                                               FiledAR10/11/18
                                                                            AS
                                                                               Page
                                                                                 AT
                                                                                    66 ofAU78   AV   AW   AX     AY
724

725
726
727
728
729
730
731
732
733
734
735
736
737


738
739

740
741

742
743

744
745

746
747

748
749
750
751
752
753
754
755
756
757
758
759
760
761
762
763
764
765
766
767
768


                                                                                                          A(4)
769
                                                         Plan1
      A           B    C         D
                                       Case
                                         E
                                            8:15-cv-03940-PX
                                                 F        G
                                                             Document 109-4
                                                                      H
                                                                            Filed 10/11/18
                                                                                   I       J
                                                                                             Page 67
                                                                                                  K
                                                                                                     of 78L                                       M            N           O

                                                        One Voice
770       3   Active   7372   10.00%   99.0      2081   Technologies.htm N                  Use of the licensed software (object code form only) and the documentation for int
771       3   Active   7372   12.00%   99.0       877   onhealth network 792.htm            Non-exclusive license to create, deliver, edit, manipulate, configure, test and pub
772       3   Active   7372   6.00%    -1.0       929   peoplesoft 503.htm                  Exclusive license to market and distribute pre-release versions of the licensed Mo
773       3   Active   7372   8.00%    -1.0       982   quarterdeck 528.htm
774       3   Active   7372   20.00%   5.8        984   queryobject systems 57.htm          Exclusive right to use, reproduce and distribute copies of the software and of the
                                                        scanvec
775       3   Active   7372   4.00%    99.0      2346   amiable.htm        Y
776       3   Active   7372   4.00%    -1.0      1061   scottsdale technologies 769.htm
777       3   Active   7372   36.00%   -1.0      1075   serena software 506.htm
778       3   Active   7372   5.00%    99.0      1096   site technologies 776.htm           Acquisition of technology
779       3   Active   7372   25.00%   1.1       1110   sound source 277.htm                Exclusive right to republish the software for the purpose of creating localized lang
780       3   Active   7372   35.00%   5.0       1126   spss 584.htm                        Exclusive right to distribute and fulfill orders for the products through all channels
781       3   Active   7372   25.00%   5.0       1419   spss 584.htm                        Exclusive right to distribute and fulfill orders for the products through all channels

782       3 Active     7372 5.00%      99.0      2141 Talarian Corp.htm U                   Use, reproduce, make derivatives of and distribute by sublicense the L*STAR tec
                                                      Viewpoint
783       3 Active     7372 5.00%      2.0       2304 Corp.htm           Y                  Purchase of assets
784       3 Active     7373 10.00%     2.7        145 aspeon 884.htm
                                                      Digitalconvergenc
785       3 Active     7373 1.50%      10.0      1969 e.htm              N                  Make, have made and use the licensed switches, where such switches may only
786       3 Active     7373 20.00%     2.0        499 firstquote 690.htm
787       3 Active     7373 5.00%      17.0       663 interact medical tech 1134.htm
                                                      Neomedia
788       3 Active     7373 1.50%      10.0      2073 Technologie.htm N                     Make, have made and use switches and components thereof, where such switch
789       3 Active     7373 20.00%     6.0        845 netgateway 273.htm                    Purchase of course materials in electronic format for the purpose of reproducing
790       3 Active     7373 20.00%     -1.0      1095 simulations plus 764.htm              Exclusive license to copy or utilize all or any portion of the software technology an
                                                      Auto
791       3   Active   7374   5.00%    -1.0      2359 Graphics.htm       U                  Right to use, sell, license and otherwise deal in such software business for its ow
792       3   Active   7374   15.00%   99.0       573 healtheon 287.htm
793       3   Active   7374   1.00%    5.0        626 imation 858.htm
794       3   Active   7374   15.00%   5.0        761 mapquest com 404.htm                  Use of the "National Geographic" name for the distribution of licensed products. I
795       3   Active   7374   15.00%   1.8       1220 uproar 126.htm                        Exclusive right to create, produce, copy, use, perform, display and transmit (via th
796       3   Active   7374   15.00%   5.0       2149 Uproar Inc.htm     Y                  Create, produce, copy, use, perform, display and transmit (via the Internet) the E
797       3   Active   7389   3.00%    99.0       112 americangreetings com 327.htm
                                                      Collectible
798       3   Active   7389   10.00%   3.3       1958 Concepts.htm       N                  Use of the licensed intellectual property in connection with the sale and distribution
799       3   Active   7389   .10%     99.0       316 coolsavings com 70.htm
800       3   Active   7389   5.00%    17.0       345 cyco net 328.htm
801       3   Active   7389   5.00%    3.0       1978 Eglobe Inc.htm     U
802       3   Active   7389   6.00%    10.0       438 emerge interactive 165.htm
803       3   Active   7389   4.00%    -1.0       475 etinuum 96.htm
804       3   Active   7389   30.00%   1.0        495 financialweb com 408.htm
805       3   Active   7389   50.00%   2.0        496 financialweb com407.htm
                                                      High Speed net
806       3   Active   7389   7.50%    -1.0      2016 Solution.htm       Y                  Direct response rights in the existing products; right of first refusal for the direct re
807       3   Active   7389   10.00%   4.0        582 hollywood partners 53.htm
808       3   Active   7389   2.50%    3.0        583 hoovers 350.htm
809       3   Active   7389   10.00%   10.0      2024 I Many Inc.htm     Y
810       3   Active   7389   30.00%   3.0        597 i3 mobile 45.htm
                                                      Inchorus
811       3 Active     7389 9.00%      -1.0      2031 Com.htm            Y                  a) Use, reproduce and have reproduced, the object code or other copies of the so
812       3 Active     7389 25.00%     99.0       666 interliant 379.htm

                                                                                                                                                                     A(4)
813       3 Active     7389 2.50%      99.0      1376 medscape 359.htm
                                                                                    Plan1
          P          Q           R           S
                                                    Case
                                                      T
                                                         8:15-cv-03940-PX
                                                              U      V
                                                                          Document
                                                                          W     X
                                                                                   109-4
                                                                                       Y
                                                                                         FiledZ 10/11/18
                                                                                                      AA
                                                                                                         Page
                                                                                                           AB
                                                                                                              68 ofAC78                                                       AD        AE    AF     AG


770
  for internal use in connection with design, development and creation of licensed run tune modules. Market, distribute, sell, sublicense, transfer and otherwise distribute, and pro
d
771publish the O@sis content or modifications thereof on the O@sis site or any other Internet site owned or controlled by Mayo.
772
ed Momentum products to end users.
773
774
 f the related documentation.

 775
 776
 777
 778
d779
  language versions, and to republish, manufacture, market, distribute, display, and sell the localized language versions.
 780
 nnels of distribution for use in secondary schools and 2 and 4 year undergraduate institutions. Non-exclusive right to market and promote the products. Exclusive option to
 781
 nnels of distribution for use in secondary schools and 2 and 4 year undergraduate institutions. Non-exclusive right to market and promote the products. Exclusive option to

782
R technology as enhanced in the L*STAR product.

783
784

785
 only be operated by or exclusively on behalf of DC or any of its affiliates. Make, have made, use, sell and/or offer for sale and/or transfer end user devices and components thereof f
786
787

 788
  witches may only be operated by or exclusively on behalf of licensee or any of its affiliates. Make, have made, use, sell and/or offer for sale and/or transfer end user devices and comp
 789
  cing and packaging them for distribution and resale.
 790 and databases. Right to adapt the software technology and databases, in machine-readable form, for its own use and merge it into other program material to form a composite
logy

791own account without obligation of any kind to any third person or entity.
its
792
793
794
  cts. Inclusion of National Geographic content in certain products.
795
 (via the Internet) the English language Internet versions of the licensed games, and to use the licensed marks with respect to the creation, production, performance and display o
796
 the English language internet versions of the games, and to use the licensed marks with respect to the creation, production, performance and display of the English language versi
797

798
ribution of certain articles, products and/or services.
799
800
801
802
803
804
805

 806 response rights in and to newly developed products of Summus in the following channels of distribution: direct mail, print (not including catalogues or image or two-ste
irect
 807
 808
 809
 810

811
the software from the master copy or other copies. b) Sell, distribute, license, sub-license, lease, or offer to distribute, license or lease the software to be incorporated and bu
812

                                                                                                                                                                                              A(4)
813
                                                                                                          Plan1
      AH   AI   AJ   AK
                          Case
                            AL
                               8:15-cv-03940-PX
                                   AM     AN
                                                Document
                                                AO   AP
                                                         109-4
                                                            AQ
                                                               FiledAR10/11/18
                                                                            AS
                                                                               Page
                                                                                 AT
                                                                                    69 ofAU78   AV   AW   AX     AY


770
771
772
773
774

775
776
777
778
779
780
781

782

783
784

785
786
787

788
789
790

791
792
793
794
795
796
797

798
799
800
801
802
803
804
805

806
807
808
809
810

811
812

                                                                                                          A(4)
813
                                                         Plan1
      A            B   C           D
                                        Case
                                          E
                                             8:15-cv-03940-PX
                                                  F        G
                                                              Document 109-4
                                                                       H
                                                                             Filed 10/11/18
                                                                                    I       J
                                                                                              Page 70
                                                                                                   K
                                                                                                      of 78L                                        M           N          O
814       3   Active    7389   5.00%    99.0       782   medscape 359.htm
815       3   Active    7389   7.00%    -1.0       872   nutrisystem com 193.htm                Exclusive franchise to own and operate a weight control or weight loss center und
816       3   Active    7389   20.00%   5.0        938   photoloft com 357.htm                  Create the Kuni Japanese versions (derivative works) of the products. Distribute p
817       3   Active    7389   15.00%   -1.0      1077   siboney 701.htm                        Exclusive right to repackage, copy, make, sell, lease and distribute the software in
818       3   Active    7389   22.50%   99.0      1078   siboney 84.htm                         Exclusive right to use, revise, modify and create derivative works of the software
                                                         sportsprize
                                                         entertainment
819       3 Active     7389 5.00%       99.0      1123   213.htm             Y
820       3 Active     7389 60.00%      99.0      1143   sunhawk com 135.htm                    Right to promote, sell, license pursuant an end-user license agreement, and distr
                                                         translation group
821       3   Active   7389    4.00%    17.0      1188   867.htm             Y                  Use of the licensed trade secrets and know-how in connection with the licensee's
822       3   Active   7389    30.00%   5.0       1245   vista information 413.htm              The licensor authorizes the licensee to offer its products through dedicated areas
823       3   Active   7389    40.00%   5.0       2164   vista information 413.htm              The licensor authorizes the licensee to offer its products through dedicated areas
824       3   Active   7510    1.00%    10.0       196   budget group 904.htm
825       3   Active   7812    10.00%   -1.0       109   american champion 56.htm
                                                         Big Dog
                                                         Entertainment.ht
826       3   Active   7812    12.00%   1.5       1944   m                   Y
827       3   Active   7812    10.00%   2.5        705   kideo productions 665.htm
828       3   Active   7841    1.67%    20.0       186   blowout entertainment 1025.htm
829       3   Active   7900    16.00%   -1.0      1398   paradise music 535.htm                 All recordings embodying the artist's performances and all reproductions derived
830       3   Active   7900    16.50%   -1.0      1402   paradise music 535.htm                 All recordings embodying the artist's performances and all reproductions derived
831       3   Active   7900    13.00%   -1.0      1399   paradise music 535.htm                 All recordings embodying the artist's performances and all reproductions derived
832       3   Active   7900    14.00%   -1.0      1400   paradise music 535.htm                 All recordings embodying the artist's performances and all reproductions derived
833       3   Active   7900    15.00%   -1.0      1401   paradise music 535.htm                 All recordings embodying the artist's performances and all reproductions derived
834       3   Active   7900    15.50%   -1.0       915   paradise music 535.htm                 All recordings embodying the artist's performances and all reproductions derived
835       3   Active   7990    5.00%    2.0        433   econnect 383.htm
836       3   Active   7990    5.00%    3.0       1976   Econnect.htm                           The right to use the LEGGOONS trademark in connection with the design, produc
837       3   Active   7990    10.00%   3.0        729   level best golf 961.htm
838       3   Active   7990    8.00%    5.0        730   level best golf 992.htm

839       3   Active   7990    5.00%    99.0      2373 TicketMaster.htm N                       Right to copy, distribute, transmit, display, perform, and otherwise use and exploit
840       3   Active   7990    2.00%    99.0      1252 walt disney 505.htm                      Utilize, reproduce, distribute, and otherwise exploit the licensed properties, includ
841       3   Active   7997    13.00%   -1.0      1247 visual edge 430.htm
842       3   Active   8050    3.00%    15.0      1134 Sterling house 1167.htm                  Franchise to operate a residence and to use the licensed intellectual property in c
843       3   Active   8050    3.00%    10.0      1135 sterling house 916.htm                   Franchise to operate a residence and to use the licensed intellectual property in c
844       3   Active   8050    3.00%    10.0      1136 sterling house 917.htm                   Franchise to operate a residence and to use the licensed intellectual property in c
845       3   Active   8050    3.00%    10.0      1137 sterling house 918.htm                   Franchise to operate a residence and to use the licensed intellectual property in c
846       3   Active   8071    4.00%    10.0       173 biolabs 267.htm
847       3   Active   8071    4.00%    10.0       174 biolabs 274.htm
                                                       Cytogenix Inc
848       3 Active     8071 9.00%       17.0      1967 2.htm              Y

849       3   Active   8071    8.00%    15.0      1968   Cytogenix inc.htm Y                    Manufacture, have manufactured, and/or sell licensed products.
850       3   Active   8071    .25%     3.0        457   entremed 1087.htm
851       3   Active   8071    6.00%    17.0       458   entremed 1165.htm
852       3   Active   8071    2.00%    5.0        665   interleukin genetics 236.htm
853       3   Active   8071    1.60%    10.0      1162   tanox 104.htm                          Non-exclusive right to make, use and sell the licensed products.
854       3   Active   8071    3.00%    17.0      1163   tanox 105.htm
855       3   Active   8082    5.00%    -1.0      1860   Avitar Inc.htm
856       3   Active   8082    1.00%    -1.0       765   matria healthcare 693.htm
857       3   Active   8090    2.00%    5.0        406   drkoop com 456.htm
858       3   Active   8090    5.00%    10.0       902   osteotech 853.htm                      Exclusive license to make, have made, use, import, sell, offer to sell or have sold
859       3   Active   8090    25.00%   3.0       1146   surgical safety 416.htm

                                                                                                                                                                      A(4)
860       3   Active   8200    25.00%   25.0      2323   edulink.htm         N                  Use of the SmartLogo 98 and the realted documentation in certain fields.
                                                                                        Plan1
          P          Q          R           S
                                                   Case 8:15-cv-03940-PX Document 109-4 Filed 10/11/18 Page 71 of 78
                                                        T           U          V          W           X            Y           Z          AA         AB         AC         AD    AE   AF     AG
814
er
815under the Nutri/System, Inc. copyrights, patents, and trademarks for designs, trade names, signs, insignias, symbols, or slogans.
ibute
816 physical packages of the Kuni derivative works to end users and dealers. Reproduce the Kuni derivative works in physical packages. Place the Kuni derivative works on o
ware
817 in the schools market. Exclusive right, except as to Merit, to use the software to create, market, sell, lease and distribute in the schools market software products consis
818
 ware for use on Macintosh and Windows operating systems, and to repackage, manufacture, market, distribute, sell, lease, license and sub-license such revised and/or modified sof


819
 distribute digital editions of copyrighted musical compositions.
820

821
see's research, development, testing, marketing, promotion, manufacture, use, offer, sale and distribution of the licensed products and methods. Right to make, have made, use, off
areas on the licensor's web page (exclusive right).
822
areas on the licensor's web page (exclusive right).
823
824
825


826
827
828
 rived therefrom become the property of the licensee in perpetuity.
829
 rived therefrom become the property of the licensee in perpetuity.
830
 rived therefrom become the property of the licensee in perpetuity.
831
 rived therefrom become the property of the licensee in perpetuity.
832
 rived therefrom become the property of the licensee in perpetuity.
833
 rived therefrom become the property of the licensee in perpetuity.
834
835
production,
836          marketing, sales and sublicensing of all clothing, wearing apparel and accessories bearing the "LEGGOONS" symbol.
837
838

exploit
839 the provider technology, in whole or in part, in connection with the TM web site, for itself, its affiliates and its agents and clients linked to the company's web server
including
840        derivative works, modifications or improvements thereof in the development, operation, production, marketing, promotion, distribution, sale, license and other exploit
841
 ty in connection therewith.
842
 ty in connection therewith.
843
 ty in connection therewith.
844
 ty in connection therewith.
845
846
847

848

 849
 850
 851
 852
 853
 854
 855
 856
 857
e858
  sold on its behalf the licensed product. Right to sublicense.
 859

                                                                                                                                                                                      A(4)
 860
                                                                                                        Plan1
      AH   AI   AJ   AK
                          Case
                            AL
                               8:15-cv-03940-PX
                                   AM     AN
                                                Document
                                                AO   AP
                                                         109-4
                                                            AQ
                                                               FiledAR10/11/18
                                                                            AS
                                                                               Page
                                                                                 AT
                                                                                    72 ofAU78   AV   AW   AX     AY
814
815
816
817
818


819
820

821
822
823
824
825


826
827
828
829
830
831
832
833
834
835
836
837
838

839
840
841
842
843
844
845
846
847

848

849
850
851
852
853
854
855
856
857
858
859

                                                                                                          A(4)
860
                                                         Plan1
      A          B     C         D
                                       Case
                                         E
                                            8:15-cv-03940-PX
                                                 F        G
                                                             Document 109-4
                                                                      H
                                                                            Filed 10/11/18
                                                                                   I       J
                                                                                             Page 73
                                                                                                  K
                                                                                                     of 78L                                      M           N           O
861       3 Active      8200 3.00%     -1.0       692 itc learning 534.htm
862       3 Active      8200 3.00%     -1.0       836 natural health 369.htm                 Sale of patent rights to the licensee.
863       3 Active      8200 8.00%     20.0      2101 Princeton Review Inc 2.htm
                                                      touchstone
                                                      applied science
864       3 Active     8200 8.00%      7.0       1183 875.htm             Y                  The licensee has acquired all right, title and interest to the products and is the ex
                                                      Bio Pulse
865       3 Active     8300 7.00%      17.0      1945 International.htm Y                    Use of the licensed technology 1) to develop the licensed products, licensed proc
866       3 Active     8711 2.00%      99.0       317 corcap 1204.htm
                                                      tice technology
867       3 Active     8711 2.00%      10.0      1178 953.htm             N                  Make, assemble, use and sell patented products. Right to grant sublicenses, includ
                                                      Celgene
868       3 Active     8731 12.00%     .0        2275 Corp.htm            N
                                                      Collateral
869       3   Active   8731   1.50%    3.0       1957 Therapeut.htm       Y                  Manufacture, have manufactured, import, use, offer for sale and/or sell products d
870       3   Active   8731   6.50%    17.0      2319 cytomedix.htm       Y                  Right to make, use, offer for sale, sell and import products and promote the meth
871       3   Active   8731   2.20%    17.0       416 dyax 709.htm
872       3   Active   8731   2.20%    17.0      1971 Dyax Corp.htm       N                  Research and develop, make, have made, use, sell and have sold licensed produ
873       3   Active   8731   12.00%   15.0      1972 Dyax Corp2.htm Y                       Develop, make, have made, use, sell, have sold and import MRI products.
874       3   Active   8731   2.50%    10.0       585 human genome 1044.htm
875       3   Active   8731   5.00%    5.0        594 hyperbaric systems 208.htm
876       3   Active   8731   2.00%    17.0       731 lexon 131.htm
                                                      Medichem Life
877       3 Active     8731 4.00%      17.0      2055 Scienc 2.htm        N
                                                      Medichem Life
878       3 Active     8731 1.33%      17.0      2241 Scienc 2.htm        Y                  Make, have made, use and sell the licensed product. Right to grant sublicenses.
                                                      Medichem life
879       3   Active   8731   4.00%    -1.0      2056 Scienc.htm          Y
880       3   Active   8731   4.00%    17.0       840 neopharm 691.htm                       Make and have made, use and sell the licensed products and practice related pro
881       3   Active   8731   2.50%    17.0      2076 Nucucle Therapy Inc 2.htm              Right to make, have made, use, and sell the licensed products and to practice the
882       3   Active   8731   1.50%    99.0      2087 Orchid Biosciences 2.htm               Develop, have developed, make, have made, use, have used, import, have impor
883       3   Active   8731   1.50%    17.0       881 orchid biosciences 6.htm               Right to sublicense, develop, make, use, import, market products, storage device
                                                      Rigel
                                                      Pharmaceutical
884       3 Active     8731 6.00%      10.0      2115 2.htm               N                  License, with the right to grant sublicenses, under the Rigel technology and Rigel'
                                                      Rigel
                                                      Pharmaceutical
885       3 Active     8731 6.00%      10.0      2247 2.htm               N                  License, with the right to grant sublicenses, under the Rigel technology and Rigel'
                                                      Rigel
                                                      Pharmaceutical.h
886       3 Active     8731 .50%       99.0      2246 tm                  N                  Make, use, sell, offer for sale and import products derived from the licensed intell
                                                      Rigel
                                                      Pharmaceutical.h
887       3   Active   8731   8.00%    99.0      2116 tm                  Y                  License, with the right to grant sublicenses, under the Rigel technology and Rigel'
888       3   Active   8731   8.00%    17.0      1024 rigel pharmaceuticals 73.htm           Exclusive right to make, have made, use, import, offer for sale and sell the licens
889       3   Active   8731   .50%     17.0      1411 rigel pharmaceuticals 73.htm           Use of the licensed intellectual property for gene transfer technologies, including
890       3   Active   8731   3.00%    17.0      1412 rigel pharmaceuticals 74.htm           Exclusive license, including the right to grant sublicenses, to research, manufactu
891       3   Active   8731   4.00%    17.0      1025 rigel pharmaceuticals 74.htm           Exclusive license, including the right to grant sublicenses, to research, manufactu
892       3   Active   8731   2.00%    17.0      1026 rigel pharmaceuticals 75.htm           Exclusive right to discover, develop, identify, make, have made, use, sell, have so
893       3   Active   8731   2.00%    17.0      1413 rigel pharmaceuticals 75.htm           Exclusive right to discover, develop, identify, make, have made, use, sell, have so
894       3   Active   8731   6.00%    17.0      2160 rigel pharmaceuticals 75.htm           Exclusive right to discover, develop, identify, make, have made, use, sell, have so
895       3   Active   8731   6.00%    17.0      2159 rigel pharmaceuticals 75.htm           Exclusive right to discover, develop, identify, make, have made, use, sell, have so
896       3   Active   8731   4.00%    99.0      1027 rigel pharmaceuticals 78.htm           Exclusive right to make, have made, use, import, offer for sale and sell products d
897       3   Active   8731   2.00%    17.0      1028 rigel pharmaceuticals 79.htm           Exclusive right to research, manufacture, use, sell, offer for sale and import the lic

                                                                                                                                                                   A(4)
898       3   Active   8731   1.00%    17.0      1414 rigel pharmaceuticals 79.htm           Exclusive right to research, manufacture, use, sell, offer for sale and import the lic
                                                                                     Plan1
          P           Q          R           S
                                                    Case
                                                      T
                                                         8:15-cv-03940-PX
                                                              U      V
                                                                          Document
                                                                          W     X
                                                                                   109-4
                                                                                       Y
                                                                                         FiledZ 10/11/18
                                                                                                      AA
                                                                                                         Page
                                                                                                           AB
                                                                                                              74 ofAC78                                                       AD       AE   AF     AG
861
862
863


he exclusive owner thereof, including all intellectual property rights therein, except as may have been reserved to the author of such work pursuant to a separate agreement wi
864

d865
  processes, and improvements; 2) to manufacture, sell, lease and otherwise transfer in vitro serum diagnostic licensed products and other licensed products, licensed processes, an
 866

867
 , including paid-up sublicenses, to their customers to practice patented methods utilizing products purchased from the licensee. Use of know-how to design, specify, assemble, ma

868

869
ucts derived from the licensed patent.
870
 methods and compositions.
871
872
products in the field of use. Research and develop, make and use licensed intermediates in the field of use for sale or transfer to any third party transferee.
873
874
875
876

877

 ses.
878

879
880processes for the treatment of cancer.
ed
ice
881the licensed method, including the right to use and/or sell outside the territory licensed products developed and/or manufactured within the territory.
 imported, offer for sale, sell, have sold or lease the licensed products. Provide services for a fee utilizing a "product", excluding R&D services. Right to grant sublicenses.
882
 evices and/or I/O devices for Type 1 storage devices and chips. Right to provide services in various fields, including combinatorial chemistry for the purpose of discovering human
883


 Rigel's interest in the research program technology, to discover, develop, identify, make, have made, use, sell, have sold, offer for sale, export, and import certain products.
884


 Rigel's interest in the research program technology, to discover, develop, identify, make, have made, use, sell, have sold, offer for sale, export, and import certain products.
885


 intellectual property.
886


   Rigel's interest in the project technology to make, have made, use, import, offer for sale and sell certain products.
 887
 licensed
 888        products. Right to grant sublicenses.
luding
 889 retrovirally mediated nucleic acid libraries, for drug development, drug delivery, and target analysis and discovery.
  ufacture, use, sell, offer for sale and import licensed products. Non-exclusive license under intellectual property and technology disclosed to Pfizer during the course of the r
 890
  ufacture, use, sell, offer for sale and import licensed products. Non-exclusive license under intellectual property and technology disclosed to Pfizer during the course of the r
 891
 ave sold, offer for sale, export, and import the licensed products. Right to grant sublicenses.
 892
 ave sold, offer for sale, export, and import the licensed products. Right to grant sublicenses.
 893
 ave sold, offer for sale, export, and import the licensed products. Right to grant sublicenses.
 894
 ave sold, offer for sale, export, and import the licensed products. Right to grant sublicenses.
 895
  ucts derived from the licensed technology. Right to grant sublicenses.
 896
   the licensed products. Right to grant sublicenses.
 897

                                                                                                                                                                                            A(4)
   the licensed products. Right to grant sublicenses.
 898
                                                                                                           Plan1
      AH   AI   AJ   AK
                          Case
                            AL
                               8:15-cv-03940-PX
                                   AM     AN
                                                Document
                                                AO   AP
                                                         109-4
                                                            AQ
                                                               FiledAR10/11/18
                                                                            AS
                                                                               Page
                                                                                 AT
                                                                                    75 ofAU78   AV   AW   AX     AY
861
862
863


864

865
866

867

868

869
870
871
872
873
874
875
876

877

878

879
880
881
882
883


884


885


886


887
888
889
890
891
892
893
894
895
896
897

                                                                                                          A(4)
898
                                                         Plan1
      A           B    C         D
                                       Case
                                         E
                                            8:15-cv-03940-PX
                                                 F        G
                                                             Document 109-4
                                                                      H
                                                                            Filed 10/11/18
                                                                                   I       J
                                                                                             Page 76
                                                                                                  K
                                                                                                     of 78L                                      M           N           O
                                                        Rubicon
899       3 Active     8731 7.00%      17.0      2293   Medical.htm          Y
                                                        Safescience
900       3 Active     8731 2.00%      12.0      2224   Inc.htm              Y              License under the licensed patents and licensed technology, including the right to
901       3 Active     8731 2.00%      -1.0      1048   sangamo biosciences 36.htm          Exclusive right to make, have made, use, offer for sale, sell, and import the licens
                                                        symyx
                                                        technologies
902       3 Active     8731 1.00%      99.0      1148   227.htm              Y              Make, use, sell, import, export and otherwise distribute the licensed products; pra
                                                        symyx
                                                        technologies
903       3 Active     8731 2.50%      99.0      1149   228.htm              Y              License under Symyx's interest in the program technology to make, have made, im
                                                        symyx
                                                        technologies
904       3 Active     8731 50.00%     5.0       1152   243.htm              Y              License under the patent rights and know-how to make, use, sell, offer for sale, im
                                                        symyx
                                                        technologies
905       3   Active   8731   20.00%   5.0       1422   243.htm              Y              License under the patent rights and know-how to make, use, sell, offer for sale, im
906       3   Active   8731   1.50%    17.0      1271   xxsys technologies 748.htm          To make, have made, use, and sell products and to practice services under the li
907       3   Active   8734   2.00%    17.0       632   immtech international 560.htm
908       3   Active   8734   6.00%    17.0       633   immtech international 561.htm
909       3   Active   8734   5.00%    -1.0       634   immtech international 562.htm
910       3   Active   8734   18.00%   17.0      1241   virologic 118.htm                   Non-exclusive immunity from suit
911       3   Active   9511   5.00%    17.0       491   farwest group 217.htm
                                                        Americomm
912       3 Active     9995 .50%       .0        2266   Resources.htm        U
913       3 Active     9995 4.00%      17.0       481   fairchild internatio 139.htm
                                                        Fairchild
914       3   Active   9995   4.00%    17.0      1998   international.htm Y                 Use and exploitation of the intellectual property and results. Right to sublicense.
915       3   Active   9995   5.00%    -1.0      2327   giant grp-2.htm      Y              To use the licensed property in connection with the manufacture, advertising, pro
916       3   Active   9995   6.00%    17.0      2330   id tech-1.htm        Y              Make, use, sell, sublicense, or otherwise transfer the system or any component th
917       3   Active   9995   5.00%    17.0       604   id technologies 215.htm
                                                        Maxx
                                                        International
918       3 Active     9995 12.00%     10.0      2052   2.htm                Y              The licensor assigns to the licensees all the rights of proprietary utilization in any
                                                        Power Kiosks Inc
919       3 Active     9995 6.00%      5.0       2097   2.htm                Y              Use of the intellectual property in connection with the manufacture, distribution, s
                                                        Power Kiosks
920       3 Active     9995 8.00%      3.0       2099   Inc.htm              N              Use of the licensed marks solely in connection with the manufacture, advertising,
921       3 Active     9995 7.50%      8.0       1038   rose group 343.htm                  Personal license to make, have made, use and sell the licensed product.
                                                        Unity Wireless
922       3 Active     9995 10.00%     20.0      2147   Corp.htm             Y              Market, make, have made, use and sell apparatus encompassed by any of the pa
923
924
925
926
927
928
929
930
931
932
933
934
935

                                                                                                                                                                   A(4)
936
                                                                                    Plan1
           P          Q           R           S
                                                    Case
                                                      T
                                                         8:15-cv-03940-PX
                                                              U      V
                                                                          Document
                                                                          W     X
                                                                                   109-4
                                                                                       Y
                                                                                         FiledZ 10/11/18
                                                                                                      AA
                                                                                                         Page
                                                                                                           AB
                                                                                                              77 ofAC78                                                    AD          AE   AF     AG

 899

 900
 ight to grant sublicenses and the right to make, have made, use, lease and sell the licensed products.
 901
  licensed products. Right to grant sublicenses.


 902practice any method, process or procedure, and otherwise exploit the patent rights; have any of the foregoing performed on its behalf by a third party. Right to grant and aut
 ts;


 903
 ade, import and use certain compounds to develop, make, have made, use, sell, offer for sale, and import certain products.


 904
 ale, import and export the products.


 905
 ale, import and export the products.
 906
  the licensed patent rights.
 907
 908
 909
 910
 911

 912
 913

  nse.
  914
ing,
  915promotion, use, sale and distribution of certain products. Right to sublicense. This grant includes the right to have completed and sell licensed products in process and to ut
  nent
  916 thereof in the field. Use certification marks, trademarks and/or other markings on the licensed products. Disclose the system to the authorized sources and others to the exte
  917


 in any form of the Pope's prayers.
  918

 ion, sale, and advertising of the licensed products through all channels of distribution except those reserved to Titan.
 919

 tising,
 920 promotion, distribution and sale of photo stickers.
 921

 the patents, including the right to grant sublicenses.
 922
 923
 924
 925
 926
 927
 928
 929
 930
 931
 932
 933
 934
 935

                                                                                                                                                                                            A(4)
 936
                                                                                                          Plan1
      AH   AI   AJ   AK
                          Case
                            AL
                               8:15-cv-03940-PX
                                   AM     AN
                                                Document
                                                AO   AP
                                                         109-4
                                                            AQ
                                                               FiledAR10/11/18
                                                                            AS
                                                                               Page
                                                                                 AT
                                                                                    78 ofAU78   AV   AW   AX     AY

899

900
901


902


903


904


905
906
907
908
909
910
911

912
913

914
915
916
917


918

919

920
921

922
923
924
925
926
927
928
929
930
931
932
933
934
935

                                                                                                          A(4)
936
                                                         Plan1
